     Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 1 of 64




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK



SHOLEM WEISNER,

         Plaintiff,

    v.
                                            Case No.: 20-cv-02862-AKH
GOOGLE LLC and SHMUEL NEMANOV

         Defendant and Involuntary Party.




      GOOGLE’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO
  DISMISS FIRST AMENDED COMPLAINT UNDER FEDERAL RULE OF CIVIL
                        PROCEDURE 12(B)(6)
         Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 2 of 64




                                             TABLE OF CONTENTS

                                                                                                                            Page

I.     INTRODUCTION ...............................................................................................................1

II.    THE PATENTS-IN-SUIT ...................................................................................................2

       A.        Overview of the ’202 Patent (Bilateral Physical Encounters)                                                      2

       B.        Overview of the ’910 Patent (Unilateral Physical Encounters)                                                   10

       C.        Overview of the ’911 Patent (Return Visit Prioritization)                                                      11

       D.        Overview of the ’905 Patent (Common Experience Prioritization)                                                 12

III.   THE PATENTS ARE INVALID UNDER 35 U.S.C. § 101 .............................................14

       A.        Legal Standard Regarding Patent Eligibility                                                                    14

       B.        Keeping Travel Logs Is an Abstract Idea                                                                        17

                 1.        Humans Have Long Recorded Information About Their
                           Travels                                                                                              18

                 2.        Courts Have Found Claims Reciting Similar Subject Matter
                           Abstract                                                                                             20

                 3.        The Claims Do Not Address A Problem Rooted in Technology                                             22

       C.        The Patent Claims Lack an Inventive Concept                                                                    24

                 1.        The Undisputed Facts Show the Asserted Claims Recite Only
                           Conventional Components Arranged in A Conventional
                           Manner to Perform the Recited Functions                                                              24

                           a.         The Stationary Components Are Not Inventive:
                                      “processing system,” “telecommunications network,”
                                      and “database”                                                                            26

                           b.         The Mobile Components Are Not Inventive:
                                      “application,” “mobile communication device,” and
                                      “positioning system”                                                                      27

                           c.         The Additional Extra-Solution Features Are Not
                                      Inventive                                                                                 29

                           d.         The Sequence of Steps Is Not Inventive                                                    31

                 2.        The Remaining Claims Also Lack an Inventive Concept                                                  32



                                                               i
       Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 3 of 64




IV.   THE AMENDED COMPLAINT FAILS TO STATE A PLAUSIBLE CLAIM ..............33

      A.   Legal Standard for Motion to Dismiss Based on Failure to State a
           Claim                                                                    33

      B.   The Amended Complaint Fails Plead Any Factual Allegations to
           Support a Plausible Claim for Direct Infringement                        34

      C.   The Complaint Does Not Allege Any Facts to Support Joint
           Infringement                                                             38

           1.     The Complaint Fails to Address How Any of the Steps of the
                  Method Claims Are Met or Who Performs Them and Fails to
                  Provide Factual Allegations that Would Support a Joint
                  Infringement Theory                                               39

                  a.     The Language of Claim 1 of the ’202 Shows that No
                         Single Actor Performs the Steps of the Asserted Claim
                         and There Are No Allegations in the Complaint to
                         Support Joint Infringement                                 40

                         (1)     The Physical Encounter Limitation                  41

                         (2)     The Location Determining Limitation                42

                         (3)     The Acceptance Limitation                          42

                         (4)     The Complaint Fails to Make Sufficient
                                 Allegations of Fact to Support a Plausible Claim
                                 for Infringement of Method Claim 1 of the ’202
                                 Patent                                             43

                  b.     The Physical Encounter Limitations Recited in Claims
                         1 and 14 of the ’905 Patent, and in Claims 1 and 23 of
                         the ’910 Patent Require Multiple Actors                    44

                  c.     The Location Determining Limitations Recited in
                         Claims 1 and 14 of the ’905, Claims 1 and 23 of the
                         ’910 Patent, and Claim 1 of the ’911 Patent Require
                         Multiple Actors                                            45

                  d.     The Searching Limitations Recited in Claims 1 and 14
                         of the ’905 Patent Require Multiple Actors                 47

                  e.     All Method and Computer-Readable Medium Claims of
                         the ’202, ’905, ’910, and ’911 Require Multiple Actors
                         and the Complaint is Devoid of Allegations to Support
                         Joint Infringement                                         48




                                           ii
       Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 4 of 64



               2.         The Complaint Fails to Address Any Limitations of Asserted
                          System Claims of the Asserted Patents, And There Are No
                          Allegations to Support Infringement                                                                   48

                          a.        Claim 14 of the ’202 Patent, Claim 11 of the ’905
                                    Patent, Claim 12 of the ’910 Patent, and Claim 12 of
                                    the ’911 Patent Repeat Limitations Recited in the
                                    Method Claims of the Asserted Patents                                                       48

                          b.        The Complaint Fails to Address Any Limitations of
                                    Asserted System Claims of the Asserted Patents or
                                    Allege How Any Party “Makes” the Asserted System
                                    Claims                                                                                      49

                          c.        The Complaint Fails to Address Any Limitations of
                                    Asserted System Claims of the Asserted Patents or
                                    Allege How Any Party “Uses” the Asserted System
                                    Claims                                                                                      50

                          d.        The Complaint Fails to State a Plausible Claim for
                                    Direct Infringement of the System Claims in Any of the
                                    Four Patents-In-Suit                                                                        51

     D.        The Complaint’s Allegations of Indirect Infringement Fail to Set Forth
               a Plausible Claim and Should Be Dismissed                                                                        51

               1.         Without Direct Infringement, There Can Be No Indirect
                          Infringement                                                                                          51

               2.         The Complaint Fails to Allege the Requisite Specific Intent and
                          Action to Support a Plausible Claim for Induced Infringement                                          52

               3.         The Complaint Fails to Allege Facts to Support a Plausible
                          Claim for Contributory Infringement                                                                   54

V.   CONCLUSION ..................................................................................................................56




                                                             iii
            Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 5 of 64




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Alice Corp. v. CLS Bank Int’l,
    573 U.S. 208 (2014) ......................................................................................................... passim

Apple, Inc. v. Ameranth, Inc.,
   842 F.3d 1229 (Fed. Cir. 2016)..........................................................................................32, 33

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) .....................................................................................................33, 34, 52

Atrip v. Ball Corp.
    735 Fed. Appx. 708 (Fed Cir. 2018) ..................................................................................34, 55

Automated Tracking Sols., LLC v. Coca-Cola Co.,
   723 F. App’x 989 (Fed. Cir. 2018) ..........................................................................................25

Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) ...............................................................................................33, 34, 52, 54

Berkheimer v. HP Inc.,
   881 F.3d 1360 (Fed. Cir. 2018)........................................................................................ passim

In re Bill of Lading,
    681 F.3d 1323 (Fed. Cir. 2012)..........................................................................................52, 54

Bilski v. Kappos,
    561 U.S. 593 (2010) .................................................................................................................16

Centillion Data Sys., LLC v. Qwest Commc’ns. Int’l, Inc.,
   631 F.3d 1279 (Fed. Cir. 2011)..........................................................................................50, 51

Charles v. Orange County,
   925 F.3d 73 (2d Cir. 2019).......................................................................................................34

Cleveland Clinic Found. v. True Health Diagnostics LLC,
   859 F.3d 1352 (Fed. Cir. 2017)................................................................................................53

Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A.,
   776 F.3d 1343 (Fed. Cir. 2014)..........................................................................................17, 32

DDR Holdings, LLC v. Hotels.com, L.P.,
  773 F.3d 1245 (Fed. Cir. 2014)................................................................................................23




                                                                    i
             Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 6 of 64




Digital-Vending Services International, LLC v. University of Phoenix,
   672 F.3d 1270 (Fed. Cir. 2012)................................................................................................44

Dynacore Holdings Corp. v. U.S. Philips Corp.,
   363 F.3d 1263 (Fed. Cir. 2004)................................................................................................52

Elec. Power Group, LLC v. Alstom S.A.,
   830 F.3d 1350 (Fed. Cir. 2016)....................................................................................22, 26, 30

Enfish, LLC v. Microsoft Corp.,
   822 F.3d 1327 (Fed. Cir. 2016)................................................................................................23

Grecia v. McDonald’s Corp.,
   724 Fed. Appx. 942 (Fed. Cir. 2018) .................................................................................50, 51

Holotouch, Inc. v. Microsoft Corp.,
   No. 17 CIV. 8717 (AKH), 2018 WL 2290701 (S.D.N.Y. May 18, 2018), rev’d
   in part sub nom Hall v. Bed, Bath & Beyond, Inc., 705 F.3d 1357 (Fed. Cir.
   2019) ..................................................................................................................................34, 38

Intellectual Ventures I LLC v. Erie Indemnity Co.,
    850 F.3d 1315 (Fed. Cir. 2017)........................................................................................ passim

Intellectual Ventures I LLC v. Symantec Corp.,
    838 F.3d 1307 (Fed. Cir. 2016)................................................................................................25

Island Intellectual Property, LLC v. Stonecastle Asset Mgmt. LLC,
    No. 19-cv-4792 (JPO), 2020 WL 2793000 (S.D.N.Y. May 29, 2020) ............................ passim

Lumen View Tech. v. Findthebest.com, Inc.,
   984 F. Supp. 2d 189 (S.D.N.Y. 2013)......................................................................................16

Lyda v. CBS Corp.,
   838 F.3d 1331 (Fed. Cir. 2017)........................................................................................ passim

Mayo Collaborative Servs. v. Prometheus Labs., Inc.,
  566 U.S. 66 (2012) .............................................................................................................15, 29

Mortgage Grader, Inc. v. First Choice Loan Servs. Inc.,
  811 F.3d 1314 (Fed. Cir. 2016)................................................................................................17

Nalco Co. v. Chem-Mod, LLC,
   883 F.3d 1337 (Fed. Cir. 2018)................................................................................................34

OIP Techs., Inc. v. Amazon.com, Inc.,
   788 F.3d 1359 (Fed. Cir. 2015)..........................................................................................28, 34




                                                                       ii
             Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 7 of 64




OpenTV, Inc. v. Netflix Inc.,
   76 F. Supp. 3d 886 (N.D. Cal. 2014) .......................................................................................22

Quantum Stream Inc. v. Charter Commc’ns, Inc.,
   309 F. Supp. 3d 171 (S.D.N.Y. 2018)......................................................................................16

Rovi Guides, Inc. v. Comcast Corp.,
   No. 16-CV-9278 (JPO), 2017 WL 3447989 (S.D.N.Y. Aug. 10, 2017) .................................44

SAP Am., Inc. v. Investpic, LLC,
   898 F.3d 1161 (Fed. Cir. 2018)................................................................................................16

Search and Social Media Partners v. Facebook, Inc.,
   C.A. No. 18-1424-LPS-CJB, 2019 WL 581616 (D. Del. Feb. 13, 2019) ................................22

Secured Mail Sols. LLC v. Universal Wilde, Inc.,
   873 F.3d 905 (Fed. Cir. 2017)..................................................................................................14

Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
    551 U.S. 308 (2007) .................................................................................................................14

In re TLI Commc’ns LLC,
    823 F.3d 607 (Fed. Cir. 2016).......................................................................................... passim

Ultramercial, Inc. v. Hulu, LLC,
    772 F.3d 709 (Fed. Cir. 2014), cert. denied sub nom., Ultramercial, LLC v.
    WildTangent, Inc., 135 S. Ct. 2907 (2015) ..................................................................17, 30, 33

Statutes

35 U.S.C. § 101 ..............................................................................................................1, 14, 15, 17

35 U.S.C. § 271(b) .........................................................................................................................53

35 U.S.C. § 271(c) ...................................................................................................................54, 55

Other Authorities

Federal Rule of Civil Procedure 8(a)(2) ........................................................................................33

Federal Rule of Civil Procedure 19(a) ...........................................................................................35




                                                                     iii
         Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 8 of 64




I.     INTRODUCTION

       The claims of the asserted patents are directed to the abstract idea of creating a record of

where a person has been, which the patent calls a “physical location history,” for later review.

This is analogous to the common practice of humans recording their travels in logs and journals,

or creating travel guides, merely applied in an online context. The same kinds of information

people would ordinarily record—when, where, and who they met—are the same kinds included

in the claimed location histories. The claimed ways of using these logs are also akin to the ways

people use traditional travel logs and guides: searching through them to find people or places

visited; looking for places previously visited in an area; and looking for recommendations from

others who have been to the same places.

       The asserted claims are not directed to a technological problem and provide no

technological improvement over the prior art. Instead, the claims recite using generic computer

components and processes for organizing, transmitting, storing, and reviewing information to

automate the creation of the claimed “physical location histories” using existing mobile devices

and the web. As such, the asserted claims are invalid for being directed to an abstract idea

reflecting longstanding human behavior with no inventive concept. Alice Corp. v. CLS Bank

Int’l, 573 U.S. 208 (2014). Thus, dismissal with prejudice is proper because the asserted patent

claims are invalid as claiming non-patent-eligible subject matter under 35 U.S.C. § 101.

       Dismissal is also appropriate because the Complaint fails to plead factual allegations to

support plausible claims of direct or indirect infringement, and instead includes only threadbare

recitals of a cause of action and conclusions insufficient under Twombly/Iqbal. This is

particularly problematic in this case because, on their face, the claims require the acts of multiple

(as yet unidentified) parties and the Complaint fails to provide any factual allegations relating to

direction or control that would support a plausible claim for joint infringement.


                                                  1
           Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 9 of 64




II.      THE PATENTS-IN-SUIT

      Plaintiff asserts claims 1-7 and 14-18 of U.S. Patent No. 10,380,202 (the “’202 patent”);

claims 1-10, 12-21, and 23-28 of U.S. Patent No. 10,642,910 (the “’910 patent”); claims 1-21 of

U.S. Patent No. 10,642,911 (the “’911 patent”); and claims 1-14 of U.S. Patent No. 10,394,905

(the “’905 patent”). All four patents stem from a common parent application and share virtually

identical specifications.1

         A.      Overview of the ’202 Patent (Bilateral Physical Encounters)

         The ’202 patent claims the common abstract idea of creating a travel log in a mobile web

environment. At their core, the ’202 patent claims are directed to accumulating “a digital record

of a person’s physical presence across time” or, in other words, creating a log of their travels and

encounters. ’202 patent at 1:6-7. Among the purported advantages of these logs, or “physical

location histories,” is that they provide a person “reviewing their own history with the

satisfaction, nostalgia, and practical value associated with a digital leg history that meaningfully

characterizes that person’s life and past physical activities.” Id. at 1:33-37. The patent asserts

that these logs are “appealing to review” and enable people to review their “life history in a

novel and interesting way.” Id. at 2:3-6, 2:41-43. And, because the logs arise “out of natural

activities that people enjoy[] doing,” they purportedly sidestep the expectation that people would

ordinarily be “severely reluctant to voluntarily submit to” location and activity monitoring. Id. at

1:64-2:3. People creating travel logs or guides in the traditional pen-and-paper format also

selectively record log entries of activities they enjoyed, or that they found interesting, such that

reviewing them later would offer a sense of satisfaction and nostalgia.

         The log entries of the patent claims are not tailored in any way that differs from


1
  For clarity in this brief, Google cites to the ’202 patent specification for the same disclosures
found in all four asserted patents.


                                                  2
          Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 10 of 64




traditional human practice to achieve the purported advantages above. They merely capture the

typical kinds of information that people record in traditional travel logs:

                 The entries represent various kinds of data that a person obtained
                 at different points in time. The types of data can be data about the
                 place he is in. It can be data concerning the person he met. It can
                 be data concerning a business he visited. It can be data that
                 another person he met thought was interesting.

Id. at 3:3-8.

         According to the ’202 patent, the problem facing the named inventors was not how to

program a communication device, how to transmit information between communication devices,

how to improve existing positioning systems, how to send data over a network and store it in a

database, or how to search a database. The named inventors simply sought to log a person’s

activities. The patent focuses on this aspect of the purported invention and minimizes the import

of the technology, stating “[a]lthough accumulated electronically, the present invention is a

viewable and updateable digital leg history conveying various kinds of information about where

a person has physically been.” ’202 patent at 2:66-3:2.2 Indeed, the specification only describes

using existing technologies: searchable histories (id. at 1:15-16), many kinds of portable devices

(8:45-57), sharing data between portable devices (id. at 1:41-43), transmitting data from a mobile

device to a database over the world wide web (id. at 8:32-42), and GPS or other navigational

systems (15:44-47).

         The problems purportedly addressed by the patent further confirm its non-technological

nature. For instance, the patent claims that web search histories fail to provide a person with

“satisfaction, nostalgia and practical value.” ’202 patent at 1:33-35.    The patent notes there is a

“need to have data on the location and activities, past and present, of individuals.” ’202 patent at



2
    All emphasis added unless otherwise specified.


                                                   3
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 11 of 64




1:64-65. It asserts that the logging process addresses the problem that people may be “severely

reluctant to voluntarily submit to” activity tracking unless based on “natural activities that people

enjoyed doing.” Id. at 2:1-3. The process purportedly results in a log “that people can use to sit

back and review their life history.” ’202 patent at 2:5-6. It claims an unmet “need to have a

digital record of a person’s past . . . that they consider significant enough to record for later use.”

Id. at 2:33-36. In this way, the problems the patent purports to solve and the solution—a log of a

person’s activities they can review or search later—are no different from travel logs people have

created and maintained for centuries. At best the patent purports to automate this age-old

process using generic and well-known computing technology, precisely what the Supreme Court

explained was ineligible for a patent in its Alice decision. Alice, 573 U.S. at 212. Any

automation in the patent only addresses the purported concern that if “the generation of such a

log were not time-consuming on the part of the person generating it, it would be particularly

useful.” ’202 patent at 2:29-32. Finally, the patent states there is a “need to have a digital leg

history that is appealing to review, including but not limited to reasons of nostalgia.” Id. at 2:41-

43. All of these are simply observations of people’s preferences regarding activity logs; they are

not technological problems.

       The ’202 patent claims result-oriented functions in a generic system. As Plaintiff admits,

the ’202 patent simply takes in-person interactions and applies them to “mobile web identifiers”:

               One of the ways this is accomplished is by combining physical
               encounters between individual members and stationary vendor
               members of a network at the physical premises of the stationary
               vendor member in the ‘brick and mortar’ world with mobile web
               identifiers of the cyber world.

Dkt. No. 15, First Amended Complaint (“Complaint”) at ¶ 18. This says no more than make

activity logs and “do it using mobile devices.” The “mobile web identifiers” simply serve as

names or addresses that identify people (“individual members”) and establishments they visit


                                                   4
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 12 of 64




(“stationary vendor members”) online, just as names and addresses identify people and

businesses in the “brick and mortar” context.

       Indeed, independent claim 1 of the ’202 patent simply recites high-level functional

features for creating log entries from a mobile device, as illustrated in Figure 3 below for a

person visiting a store.




                                       ’202 patent at Fig. 3.

       Claim 1 recites the basic premise of “maintaining a processing system” connected to a

“network” and “providing an application” for a mobile device. The device “transmit[s]”

information to the system upon a member’s acceptance of a proposal from a vendor during a

“physical encounter” with the vendor, “thereby generating” a log entry with a “determined”

location of the visit. The application “maintain[s]” a viewable and searchable log. Claim 1 thus

claims no more than the basic organization, transmission, and storage of data in a mobile web

environment for later review that is no different from a traditional travel log or guide.

       Conventional components perform these basic functions of creating and using the travel


                                                  5
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 13 of 64




log, beginning with a generic “processing system” connected to a network:

               1. A method of creating and/or using physical location
               histories, comprising:

               maintaining a processing system that is connected to a
               telecommunications network and configured to provide an account
               to an individual member and to a stationary vendor member of a
               member network;

’202 patent at 21:13-18. The patent discloses no specifics about the claimed “processing

system,” instead depicting it as the generic “system website” 121 shown in Fig. 3 above

connected to a generic “database.” The website manages user accounts, receives data, and stores

data in a conventional way. Id. at 8:61-64, 11:4-6.

       The next element of claim 1 (excerpted below) recites a generic software “application”

on a “mobile communication device,” which the specification makes clear is generic and

conventional: its “content is known to those skilled in the art of computer science” and the

device manufacturer “has to have agreed to install” the application. Id. at 8:32-38.

               providing an application that configures a handheld mobile
               communication device of each individual member of a member
               network to, upon instances of a physical encounter between the
               individual member and the stationary vendor member of a plurality
               of stationary vendor members of the member network at a physical
               premises [sic] of the stationary vendor member,

Id. at 21:19-25. The communication device may be anything ranging from cell phones to PDAs,

laptops, and others. Id. at 8:43-57. The specification suggests that the alleged invention would

even cover things not known to the patentee. Id. at 12:53-55 (“Applicant is not aware of whether

such a digital camera exists presently on the market at present.”). The generic software on the

device performs certain operations when the individual has a “physical encounter” with a vendor,

with a location determined by a generic “positioning system”:

               a location of the physical encounter determined by a positioning
               system in communication with either the handheld mobile


                                                6
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 14 of 64




               communication device or a communication device of the stationary
               vendor member, and

Id. at 21:25-29. This positioning system may be a standard GPS. Id. at 13:30-34.

       As a proxy for people knowing when they have physically encountered a vendor in the

“brick and mortar” world, the communication device detects an encounter when it accepts a

communication from another device using known short-range wireless communications methods

or over a network. Id. at 1:38-46, 8:36-40. Claim 1 refers to the member accepting a proposal

from a stationary vendor:

               upon acceptance by the handheld mobile communication device of
               the individual member of an automatic proposal from the
               stationary vendor member,

Id. at 21:29-32. The patent fails to provide any specifics about the proposal and, as noted above,

relies on well-known and conventional components for generating, transmitting, and receiving

communications. Upon accepting the proposal, the software causes the device to send URLs to

the processing system identifying the individual and the vendor (the “mobile web identifiers”

described by Plaintiff, Complaint at ¶ 18):

               transmit a URL of the stationary vendor member and a URL of
               the individual member to the processing system automatically,

’202 patent at 21:32-35. The data transmission results in the creation of a log entry with ordinary

information about the “who,” “where,” and “when” of the physical encounter based on the

URLs, the position data, and time and date information generated by functionally and generically

claimed steps using ordinary means (id. at 13:59-63 (“using global positioning systems to trigger

a recordation of time and place based on a person’s having performed a data transfer or a data

entry”)):

               thereby generating a location history entry, in at least the
               account of the individual member, that includes (i) the URL of,
               and a location of, the stationary vendor member, (ii) a time and


                                                7
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 15 of 64




               date of the physical encounter, and (iii) an identity or the account
               of the individual member and of the stationary vendor member,

Id. at 21:35-41. Though it changes nothing about the conventional operation of the claimed

method, the claim requires that the individual already have an existing URL:

               the URL of the individual member associated with the individual
               member before the physical encounter between the individual
               member and the stationary vendor member;

Id. at 21:42-45. This is no different from saying people in the longstanding practice of making

travel logs have unique names, addresses, or locations before they meet each other.

       The user can use the generic software to review and search the log on the communication

device (id. at 8:32-38, 14:26-29) by conventional means, based on the stored “who,” “where,”

and “when” information:

               the application maintaining a viewable physical encounter history
               on the handheld mobile communication device that includes URLs
               from multiple stationary vendor members and is searchable from
               the handheld mobile communication device (i) by URL of the
               individual member and of the stationary vendor member, (ii) by
               geographic location, and (iii) by time of the physical encounter,

Id. at 21:46-53.

       The claim further recites a generic database at the processing system to store member

logs, again without deviating from the conventional way of using a database:

               maintaining, using the processing system, a database of physical
               encounter histories of members of the member network whose
               accounts received the location history entry that was generated
               during the physical encounters,

Id. at 21:54-58. The individual may generate log entries from other devices too (like having

more than one travel journal):

               the individual member’s account having data transfer privileges
               that allow the physical encounter history to be accumulated
               through transmission of location history entries from multiple



                                                 8
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 16 of 64




               handheld mobile communication devices of the individual member
               over time; and

Id. at 21:58-63. Finally, the user’s log includes a “visual timeline” (akin to a travel log perhaps

with pictures or sketches of the traveler’s stops). Again, the specification provides no specifics

about the visual timeline:

               wherein the physical encounter history of a particular individual
               member includes at least one visual timeline of physical
               encounters of the particular individual member.

Id. at 21:64-67. Every component recited in claim 1 functions in the conventional way, resulting

in the creation of a travel log based on a person’s physical encounters with vendors.

       The other asserted independent claim of the ’202 patent, claim 14, recites a system for

performing substantially the same steps of the method recited in claim 1, but is even less specific

regarding how location is determined. For example, claim 14 allows for location to be

determined by a generic positioning system or from data about the stationary vendor, called “key

data,” that a member wants to share (see, e.g., ’202 patent at 8:64-9:16):

               a location of the individual member at the physical premises
               determined by a positioning system or by the key data of the
               stationary vendor member;

’202 patent at 24:14-17. Claim 14 also rephrases the “acceptance . . . of an automatic proposal”

limitation of claim 1 as “receiving a short range communication,” and recites that the URL

transmission of claim 1 occurs “as a result of the physical encounter”:

               the physical encounter recognized by the handheld mobile
               communication device upon receiving a short range
               communication from a transmitting device of the stationary
               member,

               transmit a URL of the stationary vendor member and a URL of
               the individual member to the processing system automatically as a
               result of the physical encounter at the physical premises,

’202 patent at 23:52-24:4. Again, these limitations simply call for the recited components to


                                                 9
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 17 of 64




operate in a conventional manner, providing a generic technological environment in which to

perform the abstract idea of creating a travel log that records physical encounters.

       B.      Overview of the ’910 Patent (Unilateral Physical Encounters)

       People record information about their travels in various ways. For example, a person

may take photos or write down their thoughts based upon their own observations without a

bilateral exchange of information. Claim 1 of the ’910 patent recites a method for adding this

kind of entry, which the ’910 patent calls a “digital member entry,” to a travel log. ’910 patent at

21:28-30 (“upon instances of a capture by the particular individual member of a digital member

entry”); Complaint at ¶ 36 (characterizing the ’910 patent as “a particular individual member

capturing digital member entries”). A “digital member entry” is an entry the user decides to

make in the log. ’202 patent at 12:31-35 (“digital member entries . . . are made unilaterally at

any point in time by the person whose digital leg history it is”). The entry may be of a vendor or

another individual physically encountered. ’910 patent at 21:57-61 (“at least some of the digital

member entries captured are of a vendor member or a second individual member, . . . during a

physical encounter”); Complaint at ¶ 36. The unilateral nature of the “digital member entries”

differentiates claim 1 of the ’910 patent slightly from the claims of the ’202 patent, which call for

either the “acceptance” of an “automatic proposal” or “receiving a short range communication”

from a vendor during a physical encounter. ’202 patent at 21:29-32, 23:52-24:3. Otherwise the

claims recite largely the same steps and features in the same way. See ’202 patent at 21:15-29

(reciting a processing system, application on a mobile device, and positioning system), 21:32-67

(generating entry in a searchable log stored in a database); ’910 patent at 21:20-28 (reciting a

processing system and application on a mobile device), 21:36-56 (reciting a positioning system

and generating entry in a searchable log stored in a database).

         There is nothing technologically unique about “digital member entries” that mandates


                                                 10
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 18 of 64




specific handling. For example, the entries may be digital photographs or textual notes, which

are both conventional ways of recording information. ’202 patent at 12:48-50, 12:60-65. And

the recited method steps, claimed only by their results, are performed on the same conventional

components as in the ’202 patent. Accordingly, ’910 patent claim 1 does not deviate from the

travel log example: it is simply the traveler making a unilateral entry of a photo or notes in their

log without requiring the traveler to accept a proposal from a vendor.

       The other two asserted independent claims of the ’910 patent, claims 12 and 23, recite a

system and a non-transitory computer-readable medium storing an application for performing

substantially the same steps of the method recited in claim 1. Both claims further recite that the

log entries are accumulated “into a calendar format” without reciting any specific method or

specialized component for doing so. ’910 patent at 23:2, 24:26. But again, organizing travel

photos by date, in a calendar, is something that people have long done.

       C.      Overview of the ’911 Patent (Return Visit Prioritization)

       When looking at travel logs or guides, people often focus on ones for a specific

geographic area. And, return visitors to an area will often look for the restaurants or shops they

have previously visited. The claims of the ’911 patent seek to claim this abstract idea in the

same generic mobile web environment recited in claim 1 of the ’202 patent, focusing on

searching the logs stored by the processing system rather than operation of the mobile

communication device. Claim 1 of the ’911 patent, for example, simply describes “the mobile

communication device being set to enter instances of a physical encounter” and does not

separately recite functions for data transmission or review on the device. ’911 patent at 21:31-

32. Instead, the claim recites that a person may search the database of the processing system for

vendors in a target geographic area without any explanation or restriction on how such a search

is performed. Claim 1 of the ’911 patent then simply recites the result—prioritizing search


                                                 11
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 19 of 64




results using the criteria of “an appearance of one of the stationary vendor member URLs in the

location history of the individual member.” Id. at 21:48-51. This is no different from a return

visitor looking for places to eat and consulting their travel log of a prior visit to identify

restaurants they noted during a prior visit. Nothing about the claim describes a specific way to

determine the priority value or how the search engine should use the priorities when ranking

results; it merely recites “assigning a priority, by the at least one processing system, in a search

result ranking based on” the criteria. Id. at 21:47-48.

        The other asserted independent claim of the ’911 patent, claim 12, recites a system for

performing substantially the same steps of the method recited in claim 1. Again, claims 1 and 12

both recite searching a conventional database using a conventional search engine and simply

seek to claim the result of prioritizing places the member has previously visited.

        D.      Overview of the ’905 Patent (Common Experience Prioritization)

        People have long used each other’s experiences as suggestions of where to go, tending to

trust the guidance of those with whom they share common experiences (e.g. Bob and I both liked

restaurant 2, so if Bob likes restaurant 1, I will try it too). The ’905 patent tries to claim this

long-standing practice. Like the ’911 patent, the ’905 patent also operates in the same generic

mobile web environment claimed in the ’202 patent, and similarly focuses on searching the logs

stored by the processing system. Here, claim 1 of the ’905 patent even acknowledges the real-

world human activity analog, stating in the preamble that the search “use[s] humans as physical

encounter links” to prioritize search results. ’905 patent at 21:16-17. Claim 1 identifies a

“physical location relationship” between four entities: (1) “a searching person,” (2) “a reference

individual member,” (3) “a first stationary vendor member,” and (4) “a second stationary vendor

member.” ’905 patent at 21:38-43, 21:54-56. The relationship limitation, though lengthy

(spanning 25 lines in the ’905 patent at 21:38-63), describes two simple concepts regarding the


                                                   12
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 20 of 64




relationships between these entities, as illustrated in the diagram below.




       The first concept is that the “reference individual member” and the “searching person”

each have a relationship to the second vendor. ’905 patent at 21:52-56 (reference member and

searching person’s physical location histories “each include key data of a second stationary

vendor”). The second concept is that the “reference individual member” has a relationship to the

first vendor. Id. at 21:50-52 (“the reference individual member’s physical location history

includes key data of the first stationary vendor”).

       Claim 1 recites that, when these relationships exist, the system responds to a searching

person’s request by “generating a computerized search result that increases a ranking of the first

stationary vendor.” Id. at 21:46-49. In short, the patent purports to claim using two individuals’

common relationship with a second vendor (restaurant 2, which Bob and I both like) as a link to

promote the search ranking of a first vendor (restaurant 1 in our example) with which one

individual has a relationship. Again, as with the ’911 patent, the claim recites no specific

technique for the prioritization itself; it merely describes the relationships and recites a result. In

other words, these criteria simply reflect the human concept that somebody who has visited the

same places as another person may have similar preferences and can be relied upon for

recommendations. This is no different from understanding that a traveler reading a travel guide

authored by a person who has been to the same places is more likely to trust that person’s other


                                                  13
          Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 21 of 64




recommendations.

          The second asserted independent claim of the ’905 patent, claim 11, recites a system for

performing substantially the same steps of the method recited in claim 1. ’905 patent at 22:39-

23:20. The third, claim 14, is also substantially similar to claim 1, but omits that the physical

encounter with the “stationary vendor member” occurs at “physical premises of the stationary

vendor member” and recites that the positioning system determine the location of the “individual

member” rather than “each individual member’s device” (but the positioning system does so by

communicating with the device). ’905 patent at 24:1-8. These variations do not meaningfully

differentiate the main thrust of claim 14 from claim 1. As with the claims of the ’911 patent,

claims 1, 11, and 14 each recite searching a conventional database using a conventional search

engine.

III.      THE PATENTS ARE INVALID UNDER 35 U.S.C. § 101

          A.     Legal Standard Regarding Patent Eligibility

          “Patent eligibility, a question of law often involving subsidiary factual questions, can be

decided on a motion to dismiss ‘when there are no factual allegations that, taken as true, prevent

resolving the eligibility question as a matter of law.’” Island Intellectual Property, LLC v.

Stonecastle Asset Mgmt. LLC, No. 19-cv-4792 (JPO), 2020 WL 2793000, at *2 (S.D.N.Y. May

29, 2020) (quoting Pers. Beasties Grp. LLC v. Nike, Inc., 341 F. Supp. 3d 382, 386 (S.D.N.Y.

2018) (quoting Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125, 1128

(Fed. Cir. 2018)), aff’d, 792 F. App’x 949 (Fed. Cir. 2020) (per curiam). Although a court must

construe the facts in the light most favorable to the non-moving party, it should not accept as true

allegations that contradict matters subject to judicial notice, such as the patent claims,

specification, and prosecution history. See, e.g., Secured Mail Sols. LLC v. Universal Wilde,

Inc., 873 F.3d 905, 913 (Fed. Cir. 2017); see also Tellabs, Inc. v. Makor Issues & Rights, Ltd.,


                                                   14
         Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 22 of 64




551 U.S. 308, 322 (2007) (“[C]ourts must consider the complaint in its entirety, as well as other

sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular,

documents incorporated into the complaint by reference, and matters of which a court may take

judicial notice.”).

        Section 101 sets forth four statutory classes of patent-eligible subject matter: processes,

machines, manufactures, and compositions of matter. 35 U.S.C. § 101. Patents may not,

however, claim abstract ideas, laws of nature, or natural phenomena because these are the basic

building blocks of science, the monopolization of which “might tend to impede innovation more

than it would tend to promote it.” Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566

U.S. 66, 71 (2012). In Alice, the Supreme Court reiterated a two-step test for determining

whether claims are directed to patent-ineligible subject matter. 573 U.S. at 217-18. The first

step asks whether the claims as a whole are directed to a patent-ineligible concept, such as an

abstract idea. Id. at 217-18; Mayo, 566 U.S. at 77-79. If so, the second step is a “search for an

‘inventive concept,’—i.e., an element or combination of elements that is ‘sufficient to ensure that

the patent in practice amounts to significantly more than a patent upon the [ineligible concept]

itself.’” Alice, 573 U.S. at 217-18, 221, 224-26 (quoting Mayo, 566 U.S. at 72-73) (brackets in

original).

        Although the step two analysis may sometimes raise a question of fact, “not every § 101

determination contains genuine disputes over the underlying facts material to the § 101 inquiry.”

Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018). In Berkheimer, the Federal

Circuit noted that “[p]atent eligibility has in many cases been resolved on motions to dismiss or

summary judgment. Nothing in this decision should be viewed as casting doubt on the propriety

of those cases.” Id. Both before and after Berkheimer, dismissal or judgment on the pleadings is




                                                 15
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 23 of 64




proper where, as here, the claims recite the use of purely conventional components to implement

the abstract idea. See, e.g., SAP Am., Inc. v. Investpic, LLC, 898 F.3d 1161, 1169-70 (Fed. Cir.

2018) (affirming judgment on pleadings where claims reciting databases and processors merely

required “just already available computers, with their already available basic functions”); In re

TLI Commc’ns LLC, 823 F.3d 607, 609, 612 (Fed. Cir. 2016) (affirming dismissal where the

claims were “directed to the use of conventional or generic technology” in a “well-known

environment”); Island Intellectual Property, 2020 WL 2793000 at *4, *6 (granting motion to

dismiss where the “do it on a computer” claims failed to embody an “unconventional

technological solution”); Lumen View Tech. v. Findthebest.com, Inc., 984 F. Supp. 2d 189, 191

(S.D.N.Y. 2013) (granting motion for judgment on the pleadings where claim implemented

abstract idea of matchmaking using a computer).

       The “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting

to limit the use of the formula to a particular technological environment’ or adding ‘insignificant

postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010). “Wholly generic

computer implementation is not generally the sort of ‘additional featur[e]’ that provides any

‘practical assurance that the process is more than a drafting effort designed to monopolize the

[abstract idea] itself.’” Alice, 573 U.S. at 217-18 (brackets in original). “[I]t is not enough that a

patent invoke a computer ‘merely as a tool’ to execute an otherwise unpatentable idea.” Island

Intellectual Property, 2020 WL 2793000 at *2.

       “[A]lbeit through seemingly differing arrangements of types of generic devices,” all the

asserted claims are directed to the same abstract idea of recording human travel/interaction. See

Quantum Stream Inc. v. Charter Commc’ns, Inc., 309 F. Supp. 3d 171, 179 (S.D.N.Y. 2018).

The discussion below highlights the asserted independent claims of each asserted patent, which




                                                 16
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 24 of 64




Plaintiff acknowledges are “exemplary” and thus suitable for evaluation as representative claims.

Complaint at ¶¶ 16 (’202 claims 1, 14), 22 (’905 claims 1, 11),3 28 (’911 claims 1, 12), (’910

claims 1, 12, 23)); Island Intellectual Property, 2020 WL 2793000 at *3 (courts may “evaluate

representative claims” to decide patent viability under § 101) (citing Automated Tracking Sols.,

LLC v. Coca-Cola Co., 723 F. App’x 989, 991 (Fed. Cir. 2018)). None of the claims, including

the dependent claims, present any difference “in a manner that is material to the patent-eligibility

inquiry.” Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324 n.6 (Fed.

Cir. 2016).   Thus, the claims may appropriately be evaluated together. See Alice, 573 U.S. at

226 (“[T]he system claims are no different from the method claims in substance. The method

claims recite the abstract idea implemented on a generic computer; the system claims recite a

handful of generic computer components configured to implement the same idea.”); Content

Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1348 (Fed. Cir.

2014) (approving “representative” claim analysis for § 101).

       B.      Keeping Travel Logs Is an Abstract Idea

       The first step of Alice is to determine the “abstract idea at the heart” of the patent claims.

See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714 (Fed. Cir. 2014), cert. denied sub nom.,

Ultramercial, LLC v. WildTangent, Inc., 135 S. Ct. 2907 (2015). As described above in Section

II, the asserted claims are all directed to the abstract idea of recording human travel/interaction,

with the following variations between the four patents:




3
 Independent claim 14 of the ’905 patent, which Plaintiff did not identify as “exemplary,” does
not meaningfully differ from claims 1 and 11. See Section II.D.


                                                 17
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 25 of 64




     ’202 patent              ’910 patent              ’911 patent              ’905 patent
   claims 1 and 14        claims 1, 12, and 23       claims 1 and 12        claims 1, 11, and 14
 A person can             A person can             A person searches        A person searches

 search/review their      search/review their      through travel records through travel

 own travels; record      own travels; record      for a geographic area;   records; the search

 includes “visual         includes “visual         the search prioritizes   prioritizes places

 timeline”; records are   timeline”; the person    places in the travel     visited by others who

 created based upon       unilaterally makes       record from the          have been to the same

 communications           records of encounters    person’s prior visits    places as the

 between the person       with vendors or other    to the same area.        searcher.

 and a vendor.            people.



       The claims all recite result-oriented functions to implement the abstract idea in a

computer system using conventional components. These components operate as a conduit to

practice the abstract idea of recording human travel in the physical world, and thus the analysis

should proceed to the second Alice step. See Island Intellectual Property 2020 WL 2793000 at

*5 (“Because the patents simply seek to monopolize a long-understood concept by masking it

through the medium of technology, . . . the Court must proceed to the second step of the

Mayo/Alice analysis.”) (internal citation and quotation omitted).

                 1.    Humans Have Long Recorded Information About Their Travels

       Humans have long used logs like diaries, journals, and calendars to organize and record

their travels. Entries in these logs ordinarily include time and place information and can be

reviewed and searched. The asserted patents claim nothing more than this longstanding practice

of organizing human activity, implemented using well-known technologies in a conventional

manner as confirmed by the generic result-oriented claims and the specification. TLI, 823 F.3d


                                                  18
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 26 of 64




at 612-613 (claims directed to uses of “conventional or generic technology” described by the

specification in “purely functional terms” are abstract). The claims do not present any specific

improvement to technology to address a technological problem.

       People have recorded their travels for centuries. For example, during the age of

exploration, ships traveled the seas searching for new trade routes and trading partners.

Travelers on these ships would record their travels in paper logbooks, including where they made

landfall and who they met. One example was Ferdinand Magellan, who hired a navigator,

Antonio Pigafetta, to keep records of his expedition to circumnavigate the world, completed in

1522.4 Robert Juet, shipmate of the English explorer Henry Hudson, kept journals of his travels

including for a 1609 voyage on the Dutch East India Company’s boat, the “Half Moon.”5

Google references these materials as additional background.

       A traveler would have created a new log entry upon arriving at a new location,

determining where they are on a map or by asking local people, using other information obtained

from the locals or from their own observations, akin to both bilateral physical encounters (’202

patent) and unilateral physical encounters (’910 patent). Their entries would have contained

basic identifying information about each such encounter: where they went, who they met, and

when, and information exchanged with or learned from the people they met. Logbooks could

also contain maps or illustrations of their travels.

       Travelers had various ways to store, organize, and review these travel records. For

example, upon returning to home port, travelers would keep their logs in a repository, for



4
  A manuscript version of the journal is available online. Journal of Magellan’s Voyage, World
Digital Library, available at https://www.wdl.org/en/item/3082/.
5
  An extract of this journal is available online. Extract from the journal of the voyage of the
Half-Moon, Henry Hudson, master, from the Netherlands to the Cost of North America, in the
year 1609, Library of Congress, available at https://www.loc.gov/item/11022268/.


                                                  19
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 27 of 64




instance at a library, guild, or government office. Travelers could search through their own logs

or those of others, using indices, tables of contents, or other means of organization. The logs

could be classified in various ways, including by geographic region and/or author. A traveler

reviewing or searching these prior logs could then prioritize what to visit based on their own

prior experience as a return visitor (’911 patent) or on a common experience shared with

someone else (’905 patent).

               2.      Courts Have Found Claims Reciting Similar Subject Matter Abstract

       Courts have found subject matter directed to similar abstract ideas of organizing data

patent ineligible. For example, in TLI the Federal Circuit invalidated a patent claiming recording

digital images, classifying them with “a date or timestamp,” transmitting them to a server, and

storing them in a database “taking into consideration the classification information.” TLI, 823

F.3d at 610, 612. Though the TLI claim recited tangible components such as a “telephone unit”

and “server,” the Federal Circuit held that these “merely provide[d] a generic environment in

which to carry out the abstract idea of classifying and storing digital images in an organized

manner.” TLI, 823 F.3d at *611. Additionally, the focus of the claimed invention in TLI was not

technical: “the problem facing the inventor was not how to combine a camera with a cellular

telephone, how to transmit images via a cellular network, or even how to append classification

information to that data.” Id. at *612. Instead, the inventor in TLI sought to “provid[e] for

recording, administration and archiving of digital images simply, fast and in such a way that the

information therefore may be easily tracked.” Id. The specification of the patent in TLI noted

that the various transmission and annotation functions of cellular telephones were known, as

were server capabilities for “storing, receiving, and extracting data.” Id. For these reasons, the

Federal Circuit held that “collecting data” and “attaching classification data, such as dates and

times” to store the collected data “in an organized manner is a well-established ‘basic concept’


                                                20
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 28 of 64




sufficient to fall under Alice step 1.” Id. at 613.

        These characteristics of the patent in TLI parallel those of the asserted patents here, which

also identify a non-technical goal: to accumulate a “viewable and updateable digital leg history”

by using data entries “captured,” “transmitted,” and “stored” in a “hand-held electronic device”

and “sent to an online database.” ’202 patent at 2:66-3:22. In fact, the “digital member entry” in

the claims of the ’910 patent may be a digital image. Id. at 12:48-50. And the common

specification of the asserted patents similarly acknowledges that the functionalities of the

claimed mobile communication devices, databases, and other conventional components were

known. Id. at 8:31-42, 14:41-67. Accordingly, these components, like those of TLI, “merely

provide a generic environment” in which to carry out the abstract idea of creating a travel log

that can be searched. See TLI, 823 F.3d at *611.

        In another case, the Federal Circuit invalidated two patents respectively directed to the

abstract ideas of “creating an index and using that index to search for and retrieve data” and

“remotely accessing user specific information.” Intellectual Ventures I LLC v. Erie Indemnity

Co., 850 F.3d 1315, 1329-30 (Fed. Cir. 2017) [hereinafter “IV/Erie”]. The Federal Circuit noted

both concepts are old ones: “organizing and accessing records through the creation of an index-

searchable database, includes longstanding conduct that existed well before the advent of

computers and the Internet” and “[r]emotely accessing and retrieving user-specified information

is an age-old practice that existed well before the advent of computers and the Internet.” Id. at

1327, 1330. The patent regarding indexing and searching conceded that the claims recited a

previously known way of categorizing data (“XML tags”). Id. at 1328. Further, the claims did

not explain “how” using these tags “alter[ed] the database in a way that” improved the

technology of computer databases. Id. (emphasis in original). And the remote mobile interface




                                                  21
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 29 of 64




patent claims failed to “recite any particularly unique delivery of information.” Id. at 1330.

       Similarly, the abstract idea of collecting information and creating chronologies of human

activity is a longstanding one. Organizing, searching, and accessing the collected information, as

the asserted patents claim, are exactly the kinds of activities the Federal Circuit deemed abstract

in IV/Erie. Again, the common specification does not explain how any of the recited functions

alters the conventional components recited leading to a technological improvement, or any

unique method in which they function to implement this abstract idea.

       Other district courts have found similar claims based on longstanding practices for

collecting, organizing, and using information to be directed to abstract ideas. See, e.g., Search

and Social Media Partners v. Facebook, Inc., C.A. No. 18-1424-LPS-CJB, 2019 WL 581616 at

*5 (D. Del. Feb. 13, 2019) (claim “likened to pinning pictures on a map or keeping them in a

chronological photo album” with a “location and/or time on the back of a photograph” is merely

“collection, organization, manipulation, and display of data, and does not rise above the realm of

abstraction”); OpenTV, Inc. v. Netflix Inc., 76 F. Supp. 3d 886, 893 (N.D. Cal. 2014) (finding

that “gathering information about one’s intended market and attempting to customize the

information then provided is as old as the saying, ‘know your audience’” and doing so on

“generic computer processors, databases, and internet technology” is not patentable).

               3.      The Claims Do Not Address A Problem Rooted in Technology

       Often considered as part of Alice step two, as recognized by the Federal Circuit in TLI,

some cases have analyzed whether the patent claims address a problem rooted in technology in

step one. See, e.g., TLI, 823 F.3d at 612-13 (discussing cases and distinguishing claims found

patent eligible for being directed to improvement in technology or solution to a technological

problem). Courts making this assessment have considered whether the focus of the claims is “on

such an improvement in computers as tools” (patent eligible) or “on certain independently


                                                22
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 30 of 64




abstract ideas that use computers as tools” (patent ineligible). Elec. Power Group, LLC v.

Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).

       The asserted claims, which use computers as tools to implement the abstract idea of

recording human travel/interaction, fall in the patent ineligible category. As described in Section

II.A-D, supra, the asserted patents do not identify a technology problem associated with creating

travel logs. For instance, the patents assert there is a need to have time and place information on

“data transmissions or transfers,” and a “need to have such a log whose entries would

automatically be transmitted to a database on the Internet.” ’202 patent at 2:12-13, 2:39-41. But

the classification of data transmissions, and the convenience of automatic transmission, do not

solve problems rooted in technology; these are design considerations for using existing

technology as a tool to accomplish the goal of creating log entries. See TLI, 823 F.3d at 612 (not

a solution to a technological problem where the inventor merely “sought to ‘provid[e] for

recording, administration and archiving of digital images simply, fast and in such way that the

information therefore may be easily tracked’”) (alteration in original). The claimed system and

method of using existing capabilities of mobile devices and other computer components to

record human travel/interaction does not improve technology. See Berkheimer, 881 F.3d at 1367

(technological “parsing” limitation did not improve computer functionality as “parsers had

existed for years prior” to the patent).

       Unlike the types of claims that courts have found patent eligible for reciting

improvements to technology, the claims of the asserted patents merely call for using known

technologies in conventional ways to perform a long-standing human practice. See, e.g., Enfish,

LLC v. Microsoft Corp., 822 F.3d 1327, 1338 (Fed. Cir. 2016) (claimed self-referential database

table was an improvement in computer functionality, not just the performance of conventional




                                                23
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 31 of 64




steps); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-58 (Fed. Cir. 2014)

(claims address a problem with the function of Internet hyperlink protocol and did not merely

“perform an abstract business practice (with insignificant added activity)”). In contrast, because

the asserted claims do not provide a technological improvement or solution to a technological

problem, they are all directed to an abstract idea under Alice step one—recording human

travel/interaction that can be searched.

       C.      The Patent Claims Lack an Inventive Concept

       The asserted patent claims fail Alice step two as the limitations do not contain an

“inventive concept.” Alice, 573 U.S. at 217. They do not “involve more than performance of

‘well-understood, routine, [and] conventional activities previously known to the industry,’”

which is required to find an inventive concept. Berkheimer, 881 F.3d at 1367 (citing Content

Extraction, 776 F.3d at 1347-48) (alteration in original). Instead, they recite generic computer

components and attempt to limit the abstract idea of recording human travel/interaction to the

“particular technological environment” of mobile devices, which cannot make them patent

eligible. See, e.g., Alice, 573 U.S. at 223-224 (“mere recitation of a generic computer” or

“limiting the use of an abstract idea to a particular technological environment . . . cannot impart

patent eligibility”). Id. at 223-224 (internal quotations and citations omitted). Simply reciting

“concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract

idea.” TLI, 823 F.3d at 613.

               1.      The Undisputed Facts Show the Asserted Claims Recite Only
                       Conventional Components Arranged in A Conventional Manner to
                       Perform the Recited Functions

       The asserted patents broadly refer to using existing technology and the abilities of one of

ordinary skill in the art to implement the claimed functions. See Section II, supra. Nothing in

the asserted claims identifies any unconventional computing technology. Thus, there can be no


                                                 24
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 32 of 64




dispute of fact preventing the Court from determining invalidity at the pleading stage. See TLI,

823 F.3d at 609 (affirming dismissal of complaint based on patent ineligibility); Island

Intellectual Property, 2020 WL 2793000 at *6 (granting motion to dismiss where the claims,

specifications, patentee’s briefing, and cited sources lacked a “‘technological problem’ or any

‘unconventional technological solution’ to said problem”); cf. Berkheimer, 881 F.3d at 1360

(only where claims contain limitations directed to an “unconventional inventive concept

described in the specification” might there be a question of fact).

       The asserted independent claims recite the following conventional components:

   •   “processing system” (all independent claims),

   •   “telecommunications network” (’905 patent claims 1, 11, 14; ’202 patent claims 1, 14;

       ’910 patent claims 1, 12);

   •   “database” (all independent claims);

   •   “application” (’905 patent claims 1, 11, 14; ’202 patent claims 1, 14; ’910 patent claims

       1, 12),

   •   “mobile communication device” (all independent claims), and

   •   “positioning system” (all independent claims).

       As explained above (see Section II.A-D, supra), the specification describes all of these

components only generically and admits they were well-known. See Automated Tracking Sols.,

LLC v. Coca-Cola Co., 723 F. App’x 989, 995 (Fed. Cir. 2018) (no support for patentee’s

“contention that there is a factual dispute” where “specification indicates that the components of

the claimed invention are conventional”). The common specification of the asserted patents

confirms there is nothing unconventional about any of these components. See Intellectual

Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1317 (Fed. Cir. 2016) (“The written



                                                 25
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 33 of 64




description is particularly useful in determining what is well-known or conventional.”). Rather,

each component performs routine, well-understood functions as described in the following

groups of stationary components, mobile components, and extra-solution features.

                       a.     The Stationary Components Are Not Inventive: “processing
                              system,” “telecommunications network,” and “database”

       All three of these components are standard. The specification provides little detail about

the “processing system.” See ’202 patent at Figs. 1-4, 6, 9 (depicting a “system website” as a

generic element connected to a generic database). The patents broadly describe the

“telecommunications network,” to which the processing system is connected, as “a global

network such as the world wide web, although it does not have to be.” Id. at 11:44-46. A

standard “database” “run” by the processing system is also “located on [the] telecommunications

network.” Id. at Abstract.

       The claims recite generic uses of these components to perform their conventional

functions. The “telecommunications network” simply connects users to the processing system

and database. See, e.g., id. at 14:41-44 (users access their activity logs via the network). The

processing system, in turn, provides user accounts and “run[s]” the “database.” See id. at 8:61-

65 (members go through the typical process of signing up at a web site to get an account), 16:62-

63 (system is one “running database 100”). The user accounts serve two non-inventive purposes

in the claims: (1) identifying people and vendors for whom the system generates visit entries in

an activity log, and (2) permitting people to add log entries from multiple mobile devices. These

are ways to select or classify known data sources—a conventional activity the Federal Circuit

has held does not make an abstract idea patent eligible. See TLI, 823 F.3d at 614 (receiving and

storing data based on classification information not an inventive concept); Elec. Power, 830 F.3d

at 1355 (no transformation of abstract process for information collection and analysis where



                                                26
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 34 of 64




claims “do not even require a new source or type of information, or new techniques for analyzing

it”).

        The database stores activity log information and users may search it using a generic

algorithm about which the specification offers no details. See ’202 patent at 14:28-33

(“searching feature” provided by generic software “accessible by the computer that houses the

database”), 14:55-57 (“a search engine . . . will perform the searching in accordance with an

algorithm provided to it”). The database performs searches, in the ordinary way that computers

provide access to data, by finding entries based on their contents or characteristics. Id. at 14:52-

55 (searching based on a date and place “might retrieve any entry that was entered . . . on that

date and at that place”). The “ranking” or prioritization of search results claimed by the ’911 and

’905 patents is also done generically by a known “algorithm.” Id. at 17:46-49 (“The algorithm of

the search considers a plurality of factors in ranking search results of URLs known to those

skilled in the art of search engine algorithms.”). Because everything claimed was already

known, there is no claimed improvement to database technology and the recited “database”

cannot serve as an inventive concept. TLI, 823 F.3d at 614 (holding “arbitrary data bank system”

for storing digital images did not add inventive concept, citing prior Federal Circuit cases

holding the same for generic “database” components).

                       b.      The Mobile Components Are Not Inventive: “application,”
                               “mobile communication device,” and “positioning system”

        The “mobile communication device” and its associated components are also

conventional. The mobile communication devices themselves may be any generic off-the-shelf

device. ’202 patent at 8:43-60 (other than “cell phones,” the device may be “any other handheld

electronic device that is typically carried around”); IV/Erie, 850 F.3d at 1331 (no inventive

solution where patent “recites that the abstract idea will be implemented using the conventional



                                                 27
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 35 of 64




components and functions generic to electronic mobile devices”). Manufacturers of the devices

install an “application” on them, which the specification vaguely describes as “software 89,

whose content is known to those skilled in the art of computer science.” ’202 patent at 8:32-35.

The devices receive place data from a “global positioning system” that uses “a satellite or any

other appropriate means known to those skilled in the art.” Id. at 13:31-36.

       As with the stationary components, these mobile components also perform conventional

operations. The admittedly well-known and generic software on the mobile device permits it to

“receive and transmit wirelessly to other such devices, for example known short range wireless

communications methods such as Bluetooth®.” Id. at 8:38-40. The claims use this well-known

wireless communication technology to receive a communication from the vendor device. The

patents identify no improvement in wireless communications; to the contrary, the specification

states broadly that the “exact transmission mechanism can occur in a number of ways, and the

present invention is not limited to one particular method.” Id. at 10:60-63; see TLI, 823 F.3d at

615 (“abstract functional descriptions devoid of technical explanation” in the specification “are

insufficient to transform the abstract idea into a patent-eligible invention.). The person’s device

next automatically transmits URLs of the person and vendor to the system to create a log entry

for the encounter. This transmission step is also generic and not inventive. See TLI, 823 F.3d at

613-614 (no inventive concept where specification “describes the telephone unit and server as

either performing basic computer functions such as sending and receiving data, or performing

functions ‘known’ in the art”). Automating the transmission is not inventive either. See OIP

Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (“automation” and

“relying on a computer to perform routine tasks more quickly” does not make a claim patent-

eligible). Based on the automatic data transfer (or unilateral data entry, when the person creates




                                                28
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 36 of 64




their own digital member entry as claimed in the ’910 patent), the system uses the “global

positioning systems to trigger a recordation of time and place based on a person’s having

performed a data transfer or a data entry.” ’910 patent at 13:59-67.

       The ’202 and ’910 patent claims recite that the “application” may be used to maintain and

search the activity log using the mobile device. This software is again the same admittedly well-

known and generic software installed by the manufacturer. Id. at 8:39-43 (content of software 89

“known to those skilled in the art”); 14:29-37 (“searching feature” provided by software “located

in the network device 22 (and forming a part of software 89)”). Searching—“e.g., receiving a

request for information and delivering records”—is “no more than the performance of well-

understood, routine, and conventional activities previously known,” and is not inventive.

IV/Erie, 850 F.3d at 1329 (internal quotes and citation omitted).

                       c.      The Additional Extra-Solution Features Are Not Inventive

       The asserted claims also recite additional features ancillary to recording human

travel/interaction in searchable activity logs. These extra-solution features, all of which

constitute “well-understood, routine, conventional activity” impose no meaningful limit on the

claims. Mayo, 566 U.S. at 79.

       For example, the asserted independent claims of all four patents recite using URLs of

people and vendors as conventional identifiers in the activity log. As described in the

specification, the patentees “believe[] that in the not too distant future . . . everyone will have a

URL.” ’202 patent at 1:57-59. Reciting these URLs for their known purpose fails to transform

the claims into patent-eligible ones. See IV/Erie, 850 F.3d at 1328-29 (limiting index to well-

known XML tags was “akin to limiting an abstract idea to one field of use or adding token post

solution components” and did not lead to “an improvement in computer database technology”).

       Claim recitations about including typical who, where, and when data in the log entry are


                                                  29
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 37 of 64




directed to standard “electronic recordkeeping—one of the most basic functions of a computer,”

and cannot serve as an inventive concept. Alice, 573 U.S. at 225; see also Ultramercial, 772

F.3d at 716 (holding that “consulting and updating an activity log represent insignificant ‘data-

gathering steps,’” where the log tracked ad-related activity) (quoting CyberSource Corp. v.

Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011)); Elec. Power Grp., 830 F.3d at

1355 (limitations directed to selecting types of information “for collection, analysis, and display”

do not save claims directed to abstract ideas).

       Nothing about obtaining the information stored in each entry is inventive either. The who

information comes from the URLs or affiliated data of the person and vendor. See, e.g., ’202

patent at 8:66-9:2. The where information comes from conventional position determination

systems or other generic location data provided by the vendor. ’202 patent at 11:24-29 (store

device may transmit generic “key data . . . previously provided to an account at database 100”);

15:44-47 (log entries “have a geographical place stamp because the system makes use of a GPS

or other navigational system”). And the when information is based on the known capability of

computers to track time. Id. at 4:19-20 (log entries are “time and place stamped”); 15:45 (“all

entries have a time stamp”). These were all known, conventional sources for each type of

information. Elec. Power Grp., 830 F.3d at 1355 (the mere “selection and manipulation of

information,” without any “new source or type of information, or new techniques for analyzing

it,” “does not transform the otherwise-abstract processes of information collection and

analysis”).

       The asserted claims of the ’202 and ’910 patents (bilateral/unilateral encounters) further

recite that the activity log includes a “visual timeline of physical encounters.” This is, again,

incidental extra-solution activity ancillary to the claimed abstract idea of recording human




                                                  30
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 38 of 64




travel/interaction. The specification contains no description of a non-generic way to construct a

“visual timeline”; it only suggests the presentation of activity data in a typical calendar format.

See ’202 patent at 13:37-41 (digital history may be presented “as a monthly calendar”); IV/Erie,

850 F.3d at 1331 (“displaying [data] to a user merely implicates purely conventional activities

that are the ‘most basic functions of a computer’”) (quoting Alice, 573 U.S. at 225).

                       d.      The Sequence of Steps Is Not Inventive

       As confirmed by the description of the claims above in Section II, the components are

arranged in a conventional way to perform the abstract idea of recording human

travel/interaction in an activity log for later review. The asserted claims apply this abstract idea

on generic mobile communication devices communicating over a telecommunications network.

Thus, they are not patent-eligible. See, e.g., TLI, 823 F.3d at 615 (“steps that generically spell

out what it means to ‘apply it on a telephone network’ also cannot confer patent eligibility”);

Berkheimer, 881 F.3d at 1370 (holding claims lacked inventive concept as they only performed

“the abstract idea of parsing and comparing data with conventional computer components”).

       Evaluating the limitations of the asserted claims as ordered combinations also fails to

provide an inventive concept beyond the abstract idea. Indeed, the claims do not deviate from

the ordinary usage of each conventional component. See IV/Erie, 850 F.3d at 1329 (invalidating

claims that “recite no more than routine steps involving generic computer components and

conventional computer data processing activities to accomplish the well-known concept of

creating an index and using that index to search for and retrieve data”). The claims merely recite

performing the traditional computing functions of each component in a conventional order.

First, a data transmission from the mobile device is triggered either by a “physical encounter”

between a person and a vendor, which may be based on a wireless communication (’911, ’905,

and ’202 patents), or by the person’s unilateral capture of a “digital member entry” (’910 patent).


                                                 31
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 39 of 64




The mobile device receives location information from a positioning system which it includes in

the transmission to the database. The transmission results in creating an entry in the database.

The entries may be searched later. There is no unconventional use of technology or non-generic

arrangement of these steps; the “recited physical components behave exactly as expected

according to their ordinary use.” TLI, 823 F.3d at 615.

               2.      The Remaining Claims Also Lack an Inventive Concept

       The asserted dependent claims of the four patents are all directed to the same abstract

idea as the independent claims and fail to provide an inventive concept for the same reasons.

Content Extraction, 776 F.3d at 1348 (claims need not be individually addressed where

representative claim is identified and “all the claims are substantially similar and linked to the

same abstract idea”) (citations omitted). They do not circumvent the prohibition against

patenting abstract ideas, as they only add routine extra-solution activity or recite additional

known functions of the generic conventional technology recited in the independent claims. See

Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244-45 (Fed. Cir. 2016) (appending “preexisting

practice[s]” or “preexisting technologies onto [unpatentable] independent claims does not make

them patentable”). The conventional elements of the dependent claims include:

   •   types of stored or transmitted data (’202 claims 4-6, 15-18; ’910 claims 4-5, 8, 15-16, 19,

       24-25, 27; ’911 claims 7-8, 18; ’905 claims 7-9);

   •   characteristics of the vendor or individual (’910 claims 2-3, 13-14; ’911 claims 9-10;

       ’905 claims 2-4, 12);

   •   types of parameters used for searching or ranking results (’202 claims 2-3; ’910 claims 9-

       10, 20-21, 28; ’911 claims 2-6, 11-17, 21; ’905 claim 5);

   •   wireless communications of the processing system or positioning system (’911 claims 19-




                                                 32
          Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 40 of 64




          20);

      •   automatic transmissions from vendor devices (’905 claims 6, 13);

      •   account setting enabling automatic transmission from user devices (’910 claims 6, 17,

          26); and

      •   user sign-in to access search (’202 claim 7; ’910 claims 7, 18; ’905 claim 10).

          The named inventors did not invent any of these routine elements, as illustrated by the

lack of any technical explanation in the common specification of the asserted patents regarding

how the conventional components should be designed or configured to achieve the claimed

results. See TLI, 823 F.3d at 614-15 (dependent claims reciting functions devoid of technical

explanation in the specification “are insufficient to transform the abstract idea into a patent-

eligible invention”); Ameranth, 842 F.3d at 1242 (affirming finding of abstract claims where

specifications described “hardware elements of the invention as ‘typical’ and the software

programming needed as ‘commonly known.’”). None of the dependent claims adds anything of

“practical significance to the underlying abstract idea” of recording human travel/interaction for

later review and search. See Ultramercial, 772 F.3d at 716.

IV.       THE AMENDED COMPLAINT FAILS TO STATE A PLAUSIBLE CLAIM

          A.     Legal Standard for Motion to Dismiss Based on Failure to State a Claim

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (hereafter Iqbal) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)) (hereafter Twombly). Federal Rule of Civil Procedure 8(a)(2) requires that a complaint

provide a defendant fair notice of the plaintiff’s claim and the grounds relied upon. This

obligation “requires more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do . . .” Twombly, 550 U.S. at 555 (citations omitted). “On a


                                                  33
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 41 of 64




motion to dismiss, courts are not bound to accept as true a legal conclusion couched as a factual

allegation.” Id. (citation omitted); see also Iqbal, 556 U.S. at 678-79. Regional circuit law

applies when reviewing a Rule 12 motion to dismiss. OIP Techs., 788 F.3d at 1362. In the

Second Circuit, courts apply the Twombly/Iqbal plausibility standard. Charles v. Orange

County, 925 F.3d 73, 74-75, 79 (2d Cir. 2019); see also Holotouch, Inc. v. Microsoft Corp., No.

17 CIV. 8717 (AKH), 2018 WL 2290701, at *3 (S.D.N.Y. May 18, 2018), rev’d in part sub nom

Hall v. Bed, Bath & Beyond, Inc., 705 F.3d 1357 (Fed. Cir. 2019).

       B.      The Amended Complaint Fails Plead Any Factual Allegations to Support a
               Plausible Claim for Direct Infringement

       Plaintiff’s Complaint should be dismissed because it fails to plead factual allegations

sufficient to support a plausible claim for direct infringement of the asserted patents.

       The Iqbal/Twombly plausibility standard applies to claims of direct infringement of a

patent, and this Court has stated the same. See Atrip v. Ball Corp. 735 Fed. Appx. 708, 714 n.4

(Fed Cir. 2018); Holotouch, Inc., 2018 WL 2290701 at *3 (the “familiar pleading standard

outlined in Twombly and Iqbal applies to” patent cases). The Second Circuit has applied

Twombly/Iqbal and held that “[a] claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” See Charles, 925 F.3d at 81. Although a plaintiff need not prove its case

at the pleading stage, it must place the alleged infringer “on notice of what activity is being

accused of infringement.” See Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1350 (Fed. Cir.

2018). Plaintiff has not done so, and the Complaint fails to allege any facts to support a

plausible claim for direct infringement in any of its paragraphs.

       In summary, the Complaint makes the following allegations:

       •    paragraphs 1-4: address the parties;



                                                   34
Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 42 of 64




•   paragraphs 5-6: address subject matter jurisdiction and venue;

•   paragraph 7: addresses personal jurisdiction over Google, and merely provides

    conclusory statements of Google’s alleged infringement (“Google . . . has infringed or

    induced infringement or contributorily infringed, and continues to do so, in this

    District”);

•   paragraph 8-14: address defendant Nemanov’s dealings with Plaintiff Weisner,

    including a separate State Court proceeding Weisner v. Nemanov, et al. (Kings

    County Index #502269/2020), and reasons for joining Nemanov as an involuntary

    party under Federal Rule of Civil Procedure 19(a).

•   paragraphs 15-20, 21-26, 27-32, and 33-38: although under the header “Google’s

    Patent Infringement,” these paragraphs simply recite claim language (see ¶¶ 16-17,

    22-23, 28-29, 34-35), and describe the issuance (see ¶¶ 15, 19, 21, 25, 27, 31, 33, 37),

    subject matter (see ¶¶ 18, 24, 30, 36), alleged ownership (see ¶¶ 19, 25, 31, 37), and

    status (see ¶¶ 20, 26, 32, 38) of the asserted patents;

•   paragraphs 39-47: provide conclusory allegations that Google Maps, which contains

    “Your Timeline,” “Your Places,” and “Your Photos” (“Accused Instrumentality”),

    infringe the asserted patents;

•   paragraphs 48-49: address Plaintiff’s purported notice to Google without any facts

    that support an infringement claim;

•   paragraphs 50-65: state alleged harm to Plaintiff and possible remedies for Google’s

    alleged infringement without reciting any facts relating to Google’s alleged

    infringement;

•   paragraphs 66-72, 74-80, 82-88, and 90-96: address alleged notice and make passing



                                          35
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 43 of 64




           references to the Accused Instrumentality without any factual allegations to support a

           plausible claim for infringement;

       •   paragraphs 73, 81, 89, and 97: recite a bare conclusion of willful infringement

           without any facts to support a plausible claim for infringement or willful

           infringement;

       •   paragraphs 98-100, 109-111, 120-122, and 131-133: recite bare conclusions of

           infringement without even mentioning the Accused Instrumentality;

       •   paragraphs 101-104, 112-115, 123-126, and 134-138: address induced infringement

           with bare conclusions of direct infringement without any factual allegations to

           support either direct or indirect infringement, much less satisfy the heightened

           pleading requirements for indirect infringement;

       •   paragraphs 105-108, 116-119, 127-130, 139-143: address contributory infringement

           with bare conclusions of direct infringement and is insufficient for the same reasons

           as paragraphs 101-104, 112-115, 123-126, and 134-138.

       None of these paragraphs provide anything more than threadbare recitals of a cause of

action with only conclusory statements as support, which fails to satisfy the Twombly/Iqbal

standard. Lyda v. CBS Corp., 838 F.3d 1331, 1337 (Fed. Cir. 2017) (“[t]hreadbare recitals of the

elements of a cause of action supported by mere conclusory statements, do not suffice.”).

       The only parts of the Complaint pertinent to evaluating the claims of direct infringement

are paragraphs 39-47, and none of them allege sufficient facts to support a plausible claim of

direct infringement. Of those, paragraphs 39, 41, 44, and 46 are quite similar in simply reciting

that Google allegedly is “making, using and/or selling a copycat method and/or system . . . as

claimed in the [’202/’905/’911/’910] Patent,” without reciting any facts. Paragraph 40 alleges



                                                36
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 44 of 64




that Google infringes the ’202 patent by making a passing reference to the “Your Timeline” and

“Your Places” features of Google Maps. Yet, paragraph 40 is devoid of any facts explaining

why or how the features of Google Maps could plausibly support a finding of direct

infringement. See Complaint at ¶ 40 (“Google literally infringes at least claims 1-7 and 14-18 of

the ‘202 Patent. Google’s infringement of the ‘202 Patent occurs through its Google Maps

feature. Google Maps contains a “Your Timeline” and “Your Places” feature(s) that infringe the

‘202 Patent.”).

       Paragraphs 42, 43, 45, and 47 of the Complaint likewise fail to allege sufficient facts to

support a plausible claim for infringement. For example, paragraphs 42 and 45 make a passing

reference to the “Your Timeline” and “Your Places,” and allege that Google infringes the ’905

and ’911 patent when “Google’s search engine provides [enhanced digital] search results to a

mobile device or to a non-mobile device, and in doing so utilizes location history data obtained

in connection with the Google Maps feature(s).” See Complaint at ¶¶ 42, 45. Paragraph 47 also

makes passing reference to “Your Timeline” and “Your Photos” and alleges that Google

infringes the ’910 patent when “captures of a digital member entry are made and accumulated

over time into the particular individual member’s physical location history, including at least one

visual timeline of digital member entries.” Id. at ¶ 47. The allegations in these paragraphs lack

any detail describing how Google’s alleged actions satisfy any of the limitations of the ’905,

’910, and ’911 patents.

       Similarly, paragraph 43 attempts to provide factual support for a claim of infringement of

the ’905 patent by including a passing reference to the following article:

https://searchengineland.com/googlemaps-explore-adds-curated-recommendations-new-features-

229711. Mere reference to this article as support of alleged infringement is insufficient to satisfy




                                                37
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 45 of 64




the Twombly/Iqbal requirements because it fails to allege any facts plausibly supporting how

Google satisfies any limitation of the asserted claims of the ’905 patent. See Complaint at ¶ 43.

       These threadbare allegations of paragraphs 39-47 are insufficient to satisfy

Twombly/Iqbal. Neither these paragraphs nor any others in the Complaint even go so far as to

parrot the claim language of the asserted patents with a perfunctory attribution to Google, which

this Court has observed would be insufficient to satisfy the Twombly/Iqbal requirements. See

Holotouch, 2018 WL 2290701, at *6-*7. Thus, the Complaint here, which does less than what

this Court has already observed is insufficient to satisfy Twombly/Iqbal, cannot possibly satisfy

the Twombly/Iqbal requirements for a claim of direct infringement of any of the four patents.

This alone provides a basis to dismiss Plaintiff’s Complaint.

       C.      The Complaint Does Not Allege Any Facts to Support Joint Infringement

       The plain language of the claims of the asserted patents require the actions of multiple

actors. For example, each of the asserted independent claims of the ’202, ’905, and ’910 patents

recite a “physical encounter” limitation, which requires elements to occur upon or during a

physical encounter between an individual member and a stationary vendor member (both entities

other than Google). See ’202 patent at 21:21-25, 23:48-52; ’905 patent at 21:23-27, 22:53-57,

24:1-4; ’910 patent at 21:28-31, 21:57-61, 22:57-58, 23:17-21, 24:14-16, 24:43-47.

Additionally, each of the asserted claims of the asserted patents recite a “location determining”

limitation, wherein a positioning system, that is distinct from any product or functionality

provided by Google, determines the location of an individual member’s device or a physical

encounter. See ’202 patent at 21:25-29, 24:14-17; ’905 patent at 21:30-32, 22:60-62, 24:7-8;

’910 patent at 21:36-37, 22:65-66, 24:22-23; ’911 patent at 21:35-37; 22:44-46. The ’202 patent

also recites an “acceptance limitation,” wherein limitations of the asserted independent claims

occur upon acceptance by an individual member of a proposal by a stationary vendor member


                                                38
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 46 of 64




(both entities other than Google). See ’202 patent at 21:30-32. Lastly, ’905 patent recites a

“searching” limitation, wherein recited limitations occur upon “a searching person,” an entity

other than Google, making a search query on a search engine. See ’905 patent at 21:38-45, 23:1-

8, 24:16-22. The Complaint does not allege any facts to support a plausible claim that any single

actor performs any of these limitations recited in the asserted claims, much less identify any of

the actors required to perform them. See Complaint at ¶¶ 39-47, 98-100, 103, 107, 109-11, 114,

118, 120-22, 125, 129, 131-33, 136-37, 141-42. For at least this reason, the Complaint should be

dismissed.

               1.      The Complaint Fails to Address How Any of the Steps of the Method
                       Claims Are Met or Who Performs Them and Fails to Provide Factual
                       Allegations that Would Support a Joint Infringement Theory

       To meet the Twombly/Iqbal pleading standard for joint infringement by the combined

acts of multiple parties, the Complaint must plead “facts sufficient to allow a reasonable

inference that all steps of the claimed method are performed and either (1) one party exercises

the requisite ‘direction and control’ over the other’s performance or (2) the actors form a joint

enterprise such that performance of every step is attributable to the controlling party.” Lyda, 838

F.3d at 1339 (applying Akamai to affirm 12(b)(6) dismissal). In Lyda, the Federal Circuit

dismissed a complaint that failed to set forth factual allegations to support assertions in the

complaint that one entity directed or controlled others. Id. Dismissal was proper because there

were no allegations that could “form the basis of a reasonable inference that each claim step was

performed by or attributable to Defendants.” Id. The Complaint here is even more deficient than

in Lyda because it fails to make even conclusory allegations of direction, control, or joint

enterprise, much less set forth any factual allegations of the same. Thus, this case presents an

even more compelling basis to dismiss claims than in Lyda.




                                                 39
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 47 of 64




                       a.      The Language of Claim 1 of the ’202 Shows that No Single
                               Actor Performs the Steps of the Asserted Claim and There Are
                               No Allegations in the Complaint to Support Joint Infringement

       Plaintiff’s Complaint fails to include any factual allegations that a single actor performs

the steps of claim 1 of the ’202 patent or that would meet the requirements in Lyda. For

example, the language of claim 1 of the ’202 patent plainly requires multiple actors for certain

steps to occur, including at least: (1) the application provider, (2) an individual member, (3) a

global positioning system provider, and (4) a stationary vendor member of a plurality of

stationary vendor members. Plaintiff tacitly acknowledges the actions of multiple actors are

required by its conclusory statement—“where all the steps of method claims 1-7 are performed

by either Google, its customers, purchasers, users, and developers, or some combination

thereof.” See Complaint at ¶ 103. The need for multiple actors is apparent because claim 1 of

the ’202 patent requires at least:

           •   steps to occur “upon instances of a physical encounter between the individual

               member and the stationary vendor member of a plurality of stationary vendor

               members of the member network at a physical premises of the stationary vendor

               member” (’202 patent at 21:21-25, the “Physical Encounter Limitation”);

           •   “a location of the physical encounter determined by a positioning system in

               communication with either the handheld mobile communication device or a

               communication device of the stationary vendor member” (id. at 21:25-29, the

               Location Determining Limitation”);

           •   “upon acceptance by the handheld mobile communication device of the individual

               member of an automatic proposal from the stationary vendor member” (id. at

               21:30-32, the “Acceptance Limitation”).




                                                 40
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 48 of 64




The Physical Encounter, Location Determining, and Acceptance Limitations each require

multiple actors.

                              (1)     The Physical Encounter Limitation

       The Physical Encounter Limitation requires parties other than Google because, even if

Google provided the claimed “application” and “processing system” the steps in the claim do not

occur except “upon instances of a physical encounter” (see ’202 patent at 21:21-25). The

specification supports the same, stating that a physical encounter occurs when a person (i.e.,

individual member) enters a store (i.e., stationary vendor member). Id. at 11:16-19 (“So if you

encounter a store or other business and the store is part of the network, one way it can transmit to

you is by placing transmitting devices near each store entrance.”). The specification further

describes and illustrates in Figure 3 a physical encounter as between a person and a store. Id. at

7:46-52 (“FIG. 3 is a simplified schematic diagram showing an individual member of the

network entering the premises of a vendor member of the network”).




’202 patent at Fig. 3 (illustrating a physical encounter between an individual member and vendor

member “Macy’s”). As such, none of the steps recited in claim 1 of the ’202 can be performed

as alleged without the actions of one or more entities other than Google, such as an individual


                                                41
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 49 of 64




member and a stationary vendor member.

       The Complaint neither identifies an entity as the individual member or stationary vendor

member, nor addresses how either member type is under the direction or control of Google. See

Complaint at ¶¶ 39-40, 98-100. Thus, the allegations regarding claim 1 of the ’202 patent

require actors other than Google, and the Complaint is devoid of any factual allegations

identifying the individual member, the stationary vendor member, the plurality of stationary

vendor members, or how Google or anyone else directs or controls the actions of others to satisfy

the Physical Encounter Limitation along with all the remaining limitations as required by Lyda,

838 F.3d at 1339-40. See Complaint at ¶¶ 39-40, 98-103.

                               (2)     The Location Determining Limitation

       The Location Determining Limitation of the ’202 patent also requires an actor other than

Google because its plain language requires that the positioning system determines the location of

a physical encounter and communicates the location to the generic “application” on the handheld

device. See ’202 patent at 21:25-29. The specification further supports that the positioning

system that determines locations is distinct from the claimed application and the accused Google

Maps service because it explains that the handheld device “communicat[es] with and receiv[es]

place data from the global positioning system.” Id. at 13:32-33. The Complaint contains no

factual allegation regarding how the location determination is done, by whom, or that any single

actor controls the performance of this step as required by Lyda, 838 F.3d at 1339-40. See

Complaint at ¶¶ 39-40, 98-103.

                               (3)     The Acceptance Limitation

       Similarly, the plain language of the Acceptance Limitation of the ’202 patent requires

multiple actors because the limitation requires that an individual member (i.e., a first actor)

accept an automatic proposal from a stationary vendor (i.e., a second actor). See ’202 patent at


                                                 42
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 50 of 64




21:30-32. The specification supports the same when describing the recording of digital network

entries, stating that an individual member must push a button to accept a proposal from a

stationary vendor. Id. at 3:57-60. For example, when an individual member enters a store, the

individual member’s cell phone receives a message from the store’s pre-positioned cell phone or

transmitting device proposing to transmit the store’s electronic business card. Id. at 11:20-27.

The specification further describes that “if the member who receives a signal from the vendor

member or the store then hits the button on his cell phone to accept and store the information, the

data is transmitted, stored, and automatically sent to the database 100 on the system ….” Id. at

11:20-37 (emphasis added). Thus, performance of the Acceptance Limitation requires the

actions of two individuals: (1) a vendor member sending an automatic proposal to an individual

member, and (2) an individual member hitting a button on its cell phone to “accept” the vendor

member’s proposal to record the electronic business card. Id. at 7:46-52 (“FIG. 3 is a simplified

schematic diagram showing an individual member of the network … accepting a transmission

from the vendor’s pre-positioned device that generates a digital network entry in the digital leg

history of the member in accordance with the method and apparatus of the present invention.”).

The Complaint, however, fails to include any factual allegations identifying the individual

member, the stationary vendor member, or how any party performs the steps required by the

Acceptance Limitation, and there are no allegations that would satisfy a joint infringement theory

under Lyda, 838 F.3d at 1339-40. See Complaint at ¶¶ 39-40, 98-100.

                               (4)    The Complaint Fails to Make Sufficient Allegations of
                                      Fact to Support a Plausible Claim for Infringement of
                                      Method Claim 1 of the ’202 Patent

       Dismissal of ’202 patent claim 1 is proper because the plain language of claim 1 requires

multiple actors, and the Complaint fails to allege any facts regarding how Google, or any party,

satisfies these limitations or the remaining limitations, much less allegations of fact that would


                                                 43
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 51 of 64




support joint infringement as set forth in Lyda, 838 F.3d at 1339-40.

                       b.     The Physical Encounter Limitations Recited in Claims 1 and
                              14 of the ’905 Patent, and in Claims 1 and 23 of the ’910 Patent
                              Require Multiple Actors

       The Complaint similarly fails to provide any allegations to support a plausible claim for

joint infringement of the method claims of the ’905 or ’910 patent under Lyda. Like claim 1 of

the ’202 patent, claims 1 and 14 of the ’905 patent and claims 1 and 23 of the ’910 patent recite

the Physical Encounter Limitation requiring multiple actors other than Google (to trigger other

steps) as alleged, and the Complaint does not identify who performs this limitation, or any single

party that controls performance of this step.

       For example, claims 1 and 14 of the ’905 patent each repeat the Physical Encounter

Limitation recited in claim 1 of the ’202 patent. Compare ’202 patent at 21:21-25 with ’905

patent at 21:23-27 and 24:1-4. As previously discussed, the plain claim language indicates that

Physical Encounter Limitation requires multiple actors other than Google, such as an individual

member and a stationary vendor member. See Section IV.C.1.a, supra.

       The Physical Encounter Limitation of method claim 1 and computer-readable medium

claim 236 of the ’910 patent also require multiple actors other than Google, as alleged.

Specifically, claims 1 and 23 state that “upon instances of a capture by the particular individual

member of a digital member entry,” the handheld mobile communication device “transmit[s] the


6
  Claim 23 of the ’910 patent is what is known as a Beauregard claim and should be treated as a
method claim here. See Rovi Guides, Inc. v. Comcast Corp., No. 16-CV-9278 (JPO), 2017 WL
3447989, at *23 (S.D.N.Y. Aug. 10, 2017) (“A Beauregard claim … is a claim to a computer
readable medium … containing program instructions for a computer to perform a particular
process” and the “Federal Circuit has instructed that Beauregard claims … are treated as method
claims.”) (citing CyberSource v. Retail Decisions, Inc., 653 F.3d 1366, 1373-74 (Fed. Cir. 2011))
and Digital-Vending Services International, LLC v. University of Phoenix, 672 F.3d 1270, 1275
n.1 (Fed. Cir. 2012)). Nevertheless, classifying claim 23 as a system claim would still result in
dismissal of the Complaint because it fails to allege how Google “makes” or “uses” the
limitations of claim 23 if it were treated as a system claim. See Section IV.C.2.


                                                44
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 52 of 64




digital member entry to the processing system.” See ’910 patent at 21:28-31, 24:14-16. Claims

1 and 23 further state that “at least some of the digital member entries captured” occur “during a

physical encounter between the individual member and the vendor member or the second

individual member.” See ’910 patent at 21:57-61, 24:43-47. Thus, claims 1 and 23 require

multiple actors because, based on the plain claim language, at least some of the instances of

capturing digital member entries must occur during a physical encounter between multiple actors

other than Google (i.e., individual member and vendor member or second individual member) to

trigger other steps in the claim including transmitting the digital member entries to the

processing system. See ’910 patent at 21:57-61, 24:43-47; see also Section IV.C.1.a, supra.

Claims 1 and 23 of the ’910 patent also require that an individual member perform the “capture”

of a digital member entry. See ’910 patent at 21:28-31; 24:14-16.

       Similar to the Complaint’s treatment of the ’202 patent, the Complaint does not provide

any factual allegations identifying the individual member and stationary vendor members, or

how Google or any single actor performs or controls the performance of the Physical Encounter

Limitation as recited in claims 1 and 14 of the ’905 patent and claims 1 and 23 of the ’910 patent

(or the unilateral capture in ’910 patent claims 1 and 23). See Complaint at ¶¶ 39-43, 46-47, 98-

100, 109-11, 131-33. Thus, the allegations of infringement relating to claims 1 and 14 of the

’905 patent and claims 1 and 23 of the ’910 patent do not satisfy Lyda’s requirements for

pleading joint infringement. Lyda, 838 F.3d at 1339-40.

                       c.     The Location Determining Limitations Recited in Claims 1 and
                              14 of the ’905, Claims 1 and 23 of the ’910 Patent, and Claim 1
                              of the ’911 Patent Require Multiple Actors

       The Complaint also fails to provide any allegations to support a plausible claims for joint

infringement under Lyda; like claim 1 of the ’202 patent, claims 1 and 14 of the ’905 patent,

claims 1 and 23 of the ’910 patent, and claim 1 of the ’911 patent each recites a substantially


                                                45
          Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 53 of 64




similar version of the Location Determining Limitation (as illustrated in the table below) that

requires multiple actors; the Complaint does not allege who performs this limitation, or allege

any facts to support that a single actor that controls performance of this step.

 Patent     Claim                          Location determining limitation
  ’202        1       “a location of the physical encounter determined by a positioning

                      system,” see ’202 patent at 21:25-27.

  ’905         1      “a location of each individual member’s device determined by the

                      positioning system,” see ’905 patent at 21:30-32.

  ’905        14      “a location of the individual member determined by the positioning

                      system,” see ’905 patent at 24:7-8.

  ’910         1      “a location of each particular individual member determined by a

                      positioning system,” see ’910 patent at 21:36-37.

  ’910        23      “a location of each particular individual member determined by a

                      positioning system,” see ’910 patent at 24:22-23.

  ’911         1      “the positioning system determining a location of the individual member

                      at the physical premises,” see ’911 patent at 21:35-37.


         As with the ’202 patent, each of the Location Determining Limitations requires a

positioning system that determines a location of the individual member or physical encounter.

As discussed in Section IV.C.1.a, the positioning system is not part of the claimed “application”

or the accused Google Maps because the mobile communication device “communicat[es] with

and receiv[es] place data from the global positioning system.” See ’202 patent at 13:32-34; see

also ’905 patent at 21:22-23, 30-32. The Complaint fails to satisfy the Lyda joint infringement

pleading requirements because it contains no factual allegations regarding how this is done, by



                                                 46
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 54 of 64




whom, or that any single actor controls the performance of this step, along with the other steps of

the claim. See Complaint at ¶¶ 39-47, 98-100, 109-11, 120-22, and 131-33.

                      d.      The Searching Limitations Recited in Claims 1 and 14 of the
                              ’905 Patent Require Multiple Actors

       The Complaint also fails to provide any allegations that a single actor performs the

searching limitation as recited in claims 1 and 14 of the ’905 patent, which states: “determining,

by the processing system, a physical location relationship… upon the searching person making a

search query on a search engine having access to the processing system” (see ’905 patent at

21:38-45, 24:16-22, “Searching Limitation”). The plain language of the “Searching Limitation”

of claims 1 and 14 of the ’905 patent requires actions by multiple actors because the step of

determining a physical location relationship occurs only “upon the searching person making a

search query on a search engine.” Id. Thus, the claimed “searching person” is a first actor that

uses the search engine provided by the second actor, and the specification of the ’905 patent

supports the same. For example, in describing a method of using digital histories to perform a

web search, the specification describes that a “searching person” who is “conducting a search on

the search engine” can use the search engine’s algorithm to “identify one or more persons (called

“useful persons”)” having common digital history entries to the “searching person.” Id. at 17-

18:64-12. Thus, as plainly required by the claim language, the performance of the Searching

Limitation requires the actions of more than one actor.

       The Complaint fails to provide any plausible allegations identifying all the actors

performing the Searching Limitation and is devoid of any allegations satisfying the Lyda

pleading requirements for joint infringement. See Complaint at ¶¶ 41-43, 109-11.




                                                47
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 55 of 64




                      e.      All Method and Computer-Readable Medium Claims of the
                              ’202, ’905, ’910, and ’911 Require Multiple Actors and the
                              Complaint is Devoid of Allegations to Support Joint
                              Infringement

       As explained above, claim 1 of the ’202 and ’911 patents, claims 1 and 14 of the ’905

patent, and claims 1 and 23 of the ’910 patent require the actions of more than one actor.

Plaintiff tacitly admits as much: “all of the steps of the method claims 1-7 are performed by

either Google, its customers, purchasers, users, and developers, or some combination thereof.”

See Complaint at ¶ 103. Plaintiff repeats the same for each of the claims in the ’905, ’910, and

’911 patents. See Complaint at ¶¶ 114, 125, and 136. Dismissal of the claims for infringement

of the method and computer-readable medium claims of all four patents is proper because the

method and computer-readable medium claims, on their face, require the actions of multiple

actors and the Complaint alleges no facts to support a claim for joint infringement.

               2.     The Complaint Fails to Address Any Limitations of Asserted System
                      Claims of the Asserted Patents, And There Are No Allegations to
                      Support Infringement

       Because the system claims of the asserted patents repeat at least one of the Physical

Encounter, Location Determining, or Searching Limitations recited in the method claims of the

respective asserted patents, the system claims also require multiple actors. The Complaint fails

to allege how Google, or any single party, could “make” the system claims by combining all of

the claim elements or “use” the system claims by controlling the system as a whole and obtaining

benefit from it. For at least this reason, the Complaint should be dismissed.

                      a.      Claim 14 of the ’202 Patent, Claim 11 of the ’905 Patent, Claim
                              12 of the ’910 Patent, and Claim 12 of the ’911 Patent Repeat
                              Limitations Recited in the Method Claims of the Asserted
                              Patents

       As discussed above, the Physical Encounter and Location Determining Limitations

recited in system claim 14 of the ’202 patent, claim 11 of the ’905 patent, claim 12 of the ’910


                                                48
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 56 of 64




patent, and claim 12 of the ’911 patent are repeated or substantially similar to the Physical

Encounter and Location Determining Limitations recited in the method claims of their respective

patents. For example, system claim 14 of the ’202 patent repeats the Physical Encounter

Limitation of claim 1 (compare ’202 patent at 21:21-25 with 23:48-52) and recites a limitation

substantially similar to the Location Determining Limitation as recited claim 1 of the ’202 patent

(compare ’202 patent at 21:25-29 with 24:14-17).

       Similarly, system claim 11 of the ’905 patent repeats the Physical Encounter and

Location Determining Limitations recited in method claim 1 of the ’905 patent. Compare ’905

patent at 21:23-27 (claim 1), 24:1-4 (claim 14) with 22:53-57 (claim 11) (Physical Encounter

Limitation); compare id. at 21:30-32 (claim 1), 24:7-8 (claim 14) with 22:60-62 (claim 11)

(Location Determining Limitation). System claim 11 of the ’905 patent also recites a limitation

substantially similar to the Searching Limitation recited in claims 1 and 14 of the ’905 patent.

Compare ’905 patent at 21:38-45 (claim 1), 24:16-22 (claim 14) with 23:1-8 (claim 11).

       Additionally, system claim 12 of the ’910 patent repeats the Physical Encounter and

Location Determining Limitations recited in method claim 1 and computer-readable medium

claim 23 of the ’910 patent. Compare ’910 patent at 21:28-31, 21:57-61 (claim 1), 24:14-16,

24:43-47 (claim 23) with 22:57-58, 23:17-21 (claim 12) (Physical Encounter Limitation);

compare id. at 21:36-37 (claim 1), 24:22-23 (claim 23) with 22:65-66 (claim 12) (Location

Determining Limitation). Further, system claim 12 of the ’911 patent repeats the Location

Determining Limitation as recited in method claim 1 of the ’911 patent. Compare ’911 patent at

21:35-37 with 22:44-46.

                       b.     The Complaint Fails to Address Any Limitations of Asserted
                              System Claims of the Asserted Patents or Allege How Any
                              Party “Makes” the Asserted System Claims

       The Complaint should be dismissed because it fails to address if or how a single party


                                                49
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 57 of 64




“makes” the accused system claims. “In order to ‘make’ a system under § 271(a), [a party]

would need to combine all of the claim elements.” Centillion Data Sys., LLC v. Qwest

Commc’ns. Int’l, Inc., 631 F.3d 1279, 1288 (Fed. Cir. 2011). For example, system claim 14 of

the ’202 patent, system claim 11 of the ’905 patent, system claim 12 of the ’910 patent, and

system claim 12 of the ’911 patent each recite at least one of the Physical Encounter, Location

Determining, and Searching Limitations, which as discussed above, require the actions of

multiple actors. See Sections IV.C.1 and IV.C.2.a, supra.

       None of the Complaint’s paragraphs referencing purported infringement of these claims

even alleges facts identifying actors, much less who is combining all the limitations. See

Complaint at ¶¶ 39-47, 98-100, 109-11, 120-22, and 131-133; see also Section IV.C.1. Thus, the

Complaint does not plead facts sufficient to plausibly support an inference that any single entity

or person “makes” the accused system.

                       c.      The Complaint Fails to Address Any Limitations of Asserted
                               System Claims of the Asserted Patents or Allege How Any
                               Party “Uses” the Asserted System Claims

       Dismissal is also proper because the Complaint fails to address if or how a single party

“uses” the alleged system. To “use” a system, like claim 14 of the ’202 patent, claim 11 of the

’905 patent, claim 12 of the ’910 patent, and claim 12 of the ’911 patent, a party must “put the

claimed invention into service, i.e., control the system and obtain benefit from it.” Centillion,

631 F.3d at 1286. For a first party to be vicariously liable based on the “use” of the system by a

second party, the second party must be acting at the direction of the first party or as an agent of

the first party. Id. at 1287. A complaint must also plausibly allege facts that the accused

infringer “benefits from each element of the claimed system necessary to allege ‘use’ under

§ 271,” not just some general benefit from the use as a whole. Grecia v. McDonald’s Corp., 724

Fed. Appx. 942, 946 (Fed. Cir. 2018) (applying Intellectual Ventures I LLC v. Motorola Mobility


                                                 50
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 58 of 64




LLC, 870 F.3d 1302, 1329 (Fed. Cir. 2017) to affirm 12(b)(6) dismissal) (“IV/Motorola”).

       The Complaint meets neither of these requirements. It neither alleges any facts regarding

who controls or puts the system into use, nor who benefits from each element of the claimed

system. See Complaint at ¶¶ 39-47, 98-100, 109-11, 120-22, and 131-33; see also Section IV.B,

supra (classifying portions of the Complaint). Thus, the Complaint fails to plead allegations of

fact that Google, or any single party, “uses” claim 14 of the ’202 patent, claim 11 of the ’905

patent, claim 12 of the ’910 patent, or claim 12 of the ’911 patent.

                       d.      The Complaint Fails to State a Plausible Claim for Direct
                               Infringement of the System Claims in Any of the Four Patents-
                               In-Suit

       The Complaint fails to set forth any factual allegations to support a plausible conclusion

that any single party combines all the limitations of the system claims of the asserted patents or

controls and obtains the benefit of all the limitations of these claims to support the conclusion

that any entity “makes” or “uses” the system claims under the controlling authority. Centillion,

631 F.3d at 1288; Grecia, 724 Fed. Appx. at 946 (applying IV/Motorola, 870 F.3d at 1329).

Moreover, the Complaint provides no basis to even infer that users of the Accused

Instrumentality are directed by, controlled by, in a joint enterprise with, or agents of Google.

Thus, the Complaint fails to state a plausible claim for direct infringement of the system claims

in the asserted patents.

       D.      The Complaint’s Allegations of Indirect Infringement Fail to Set Forth a
               Plausible Claim and Should Be Dismissed

               1.      Without Direct Infringement, There Can Be No Indirect Infringement

       The Complaint cannot set forth a plausible claim for indirect infringement because it fails

to set forth a plausible claim for direct infringement. To support a claim for indirect

infringement, a plaintiff needs to plead “facts sufficient to allow an inference that at least one



                                                 51
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 59 of 64




direct infringer exists.” In re Bill of Lading, 681 F.3d 1323, 1336 (Fed. Cir. 2012); see also

Dynacore Holdings Corp. v. U.S. Philips Corp., 363 F.3d 1263, 1272 (Fed. Cir. 2004) (“Indirect

infringement, whether inducement to infringe or contributory infringement, can only arise in the

presence of direct infringement . . .”).

       The Complaint’s unsupported claims that Google directly infringes the claims are legal

conclusions that need not be accepted as true in the face of a motion to dismiss. See Twombly,

550 U.S. at 555 (citation omitted); see also Iqbal, 556 U.S. at 678-79. As shown above, the

Complaint provides no basis to even infer that a single user directly infringes or that there is a

basis for a claim for joint infringement. See Sections IV.B and IV.C, supra. For that reason

alone, Plaintiff cannot state a claim for indirect infringement.

               2.      The Complaint Fails to Allege the Requisite Specific Intent and Action
                       to Support a Plausible Claim for Induced Infringement

       The Complaint also fails to set forth a plausible claim for induced infringement because it

does not allege facts to support an inference of the intent required for induced infringement. For

claims of induced infringement, a complaint must plead facts that plausibly show the defendant

had specific intent to cause another to directly infringe and knew the other’s act(s) constituted

infringement. In re Bill of Lading, 681 F.3d at 1339.

       The Complaint also fails to plausibly plead induced infringement of the asserted claims.

For example, Count II of the Complaint (related to induced infringement of claims 1-7 of the

’202 patent) fails to plausibly plead induced infringement; paragraphs 101-104 of Count II recite

bare legal conclusions and lack any factual allegations regarding how Google acted with specific

intent to actually induce and encourage users to use the Accused Instrumentality in an infringing

manner. See, e.g., Complaint at ¶ 101 (“Weisner repeats, realleges, and incorporates by

reference, as if fully set forth herein, the allegations of the preceding paragraphs, as set forth



                                                  52
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 60 of 64




above.”); Complaint at ¶ 102 (“Upon information and belief, Google has induced infringement

and continues to induce infringement of at least claims 1-7 of the ’202 Patent in violation of 35

U.S.C. § 271(b).”); Complaint at ¶ 104 (“Google’s inducement to infringe is based upon literal

infringement or infringement under the doctrine of equivalents, or both.”).

       The allegations of induced infringement in paragraph 103 related to Count II are similarly

conclusory and unsupported. Paragraph 103 alleges that Google “instruct[s], direct[s], and/or

require[s] others including customers, purchasers, users and developers, to perform the one or

more of the steps of claims 1-7,” and that Google “knew or was willfully blind to the fact that

they were inducing others, including customers, purchasers, users, and developers, to infringe by

practicing . . . one or more of” claims 1-7. See Complaint at ¶ 103. Paragraph 103 fails to

identify who (e.g., which of a “customer, purchaser, user, and developer”) Google allegedly

induces “to perform the one or more of the steps of claims 1-7.” Id. Paragraph 103 also lacks

any details regarding how Google induces these actors to allegedly infringe claims 1-7 of the’202

patent. Thus, the Complaint fails to allege any facts illustrating a connection between Google

and any other party to perform the steps of claims 1-7 and “falls short of showing ‘specific intent

and action’ on behalf” of Google to induce anonymous third-party infringement of the ’202

patent. See Cleveland Clinic Found. v. True Health Diagnostics LLC, 859 F.3d 1352, 1364 (Fed.

Cir. 2017) (“Cleveland Clinic alleges no facts that suggest any connection between True Health

and doctors that may prescribe lipid lowering drugs. Cleveland Clinic thus falls short of showing

‘specific intent and action’ on behalf of True Health to induce infringement . . .”).

       The Complaint’s sections relating to alleged induced infringement of claims 1-10 and 14

of the ’905 patent (¶¶ 112-15, Count V), claims 1-11 of the ’911 patent (¶¶ 123-26, Count VIII),

and claims 1-10 and 23-28 of the ’910 patent (¶¶ 134-38, Count XI) do no more than parrot the




                                                 53
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 61 of 64




inadequate allegations of Count II, and simply change patent numbers and claims. Thus, for the

same reasons discussed above relating to Count II, the allegations of induced infringement

recited in Counts V, VIII, and XI also recite bare legal conclusions that are properly disregarded.

Twombly, 550 U.S. at 555.

               3.      The Complaint Fails to Allege Facts to Support a Plausible Claim for
                       Contributory Infringement

       The Complaint does not allege any facts supporting a plausible inference of contributory

infringement because it does not identify with any specificity a component having no substantial

noninfringing uses. Instead, the paragraphs of the Complaint directed to contributory

infringement recite unsupported legal conclusions that are properly disregarded. See, e.g.,

Complaint at ¶¶ 105-08, 116-19, 127-30, 139-43.

       Contributory infringement requires that a defendant sell, offer to sell or import “a

component of a patented machine, manufacture, combination or composition, or a material or

apparatus for use in practicing a patented process, constituting a material part of the

invention, knowing the same to be especially made or especially adapted for use in an

infringement of such patent, and not a staple article or commodity of commerce suitable for

substantial noninfringing use.” 35 U.S.C. § 271(c). Thus, to properly plead a claim for

contributory infringement, the Complaint must allege facts sufficient to infer that any

“components” alleged to provide the basis for contributory infringement have no substantial

noninfringing use. In re Bill of Lading, 681 F.3d at 1337.

       Count III of the Complaint (related to contributory infringement of claims 14-18 of the

’202 patent) does not plead any facts sufficient to infer that a component has no substantial non-

infringing uses, and instead recites broad, unsupported legal conclusions that need not be

accepted as true. See, e.g., Complaint at ¶ 105 (“Weisner repeats, realleges, and incorporates by



                                                 54
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 62 of 64




reference, as if fully set forth herein, the allegations of the preceding paragraphs, as set forth

above.”); Complaint at ¶ 106 (“Upon information and belief, Google has contributorily infringed

and continues to contributorily infringe at least claims 14-18 of the ’202 Patent in violation of 35

U.S.C. § 271(c).”); Complaint at ¶ 108 (“Upon information and belief, Google’s contributory

infringement is based upon literal infringement or infringement under the doctrine of

equivalents, or both.”).

       The allegations of contributory infringement in paragraph 107 are also unsupported and

merely state legal conclusions. See Complaint at ¶ 107. Paragraph 107 identifies “their

applications and/or products” as the “component” for the basis of a contributory infringement

claim. However, neither paragraph 107, nor paragraphs 105-06 and 108, identify which Google

“application and/or product” is the alleged component, much less that the alleged component is

“not a staple article or commodity of commerce suitable for substantial noninfringing uses.”

Thus, paragraph 107 asserts contributory infringement, but fails to allege any supporting facts to

support this bare conclusion.

       As such, paragraphs 105-108 amount to threadbare recitals of the elements of

contributory infringement, and should be dismissed as the Federal Circuit did in Artrip v. Ball

Corp. 735 Fed. Appx. 708, 713 (Fed. Cir. 2018). In Artrip, the Federal Circuit affirmed

dismissal the claims of contributory infringement, holding that the complaints’ allegations were

mere threadbare recitals of the elements of contributory infringement supported by mere

conclusory statements. Id. (“While the complaint recited . . . that the aluminum is a material part

of the claimed invention that is not a staple article and is not suitable for substantial

noninfringing use . . . the second amended complaint did not plausibly assert facts to . . . suggest

that the aluminum it supplied had no substantial noninfringing use.”) (citing Iqbal, 556 U.S. at




                                                  55
        Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 63 of 64




678) (internal citations and quotations omitted). Thus, any claim for contributory infringement

of the ’202 patent is properly dismissed.

       The Complaint’s sections relating to alleged contributory infringement of claims 11-13 of

the ’905 patent (¶¶ 116-19, Count VI), claims 12-21 of the ’911 patent (¶¶ 127-30, Count IX),

claims 12-21 and 23-28 of the ’910 patent (¶¶ 139-43, Count XII) do no more than parrot the

inadequate allegations of Count III, and simply modify the patent numbers and claims. Thus, for

the same reasons discussed above relating to Count III, the contributory infringement claims in

Counts VI, IX, and XII should be dismissed as insufficient to plausibly plead a claim for

contributory infringement.

V.     CONCLUSION

       For the reasons above, Google respectfully requests that the Court dismiss Plaintiff’s

Complaint with prejudice because (1) the asserted claims of the ’202, ’910, ’911, and ’905

patents are invalid as directed to a patent-ineligible abstract idea, and (2) the complaint fails to

state a plausible claim of infringement.




                                                  56
      Case 1:20-cv-02862-AKH Document 33 Filed 08/21/20 Page 64 of 64




Dated: August 21, 2020                    Respectfully submitted,

                                          FENWICK & WEST LLP


                                          By:    /s/ Kevin X. McGann
                                                Kevin X. McGann (NY Bar #2842425)
                                                Email: kmcgann@fenwick.com
                                                Scott D. Baker (NY Bar #5690292)
                                                Email: sbaker@fenwick.com
                                                FENWICK & WEST LLP
                                                902 Broadway, Suite 14
                                                New York, NY 10010-6035
                                                Telephone:     212.430.2600

                                                Allen Wang (Calif. State Bar #278953)
                                                Pro hac vice to be filed
                                                Email: allen.wang@fenwick.com
                                                FENWICK & WEST LLP
                                                801 California Street
                                                Mountain View, CA 94041
                                                Telephone:     650.988.8500

                                          Attorneys for Google LLC




                                    57
